FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 M. S., a minor, by and through her                No. 16-56472
 guardian ad litem R.H.,
                    Plaintiff-Appellee,              D.C. No.
                                                  2:15-cv-05819-
                     v.                             CAS-MRW

 LOS ANGELES UNIFIED SCHOOL
 DISTRICT, a Public Entity,                           ORDER
                Defendant-Appellant.



        Appeal from the United States District Court
            for the Central District of California
        Christina A. Snyder, District Judge, Presiding

          Argued and Submitted December 4, 2018
                   Pasadena, California

                     Filed January 24, 2019

 Before: Dorothy W. Nelson and Kim McLane Wardlaw,
   Circuit Judges, and Robert W. Pratt,* District Judge.




     *
       The Honorable Robert W. Pratt, United States District Judge for
the Southern District of Iowa, sitting by designation.
2                        M.S. V. LAUSD

                          SUMMARY **


        Individuals with Disabilities Education Act

    The panel filed an order affirming the district court’s
memorandum and order, which reversed an administrative
law judge’s decision in an action brought under the
Individuals with Disabilities Education Act, asserting that a
student was denied a free and appropriate public education.

    The panel agreed with the district court’s conclusion that
the student was denied a free and appropriate public
education because the Los Angeles Unified School District
was required to consider whether a residential placement
should be offered to her for educational purposes as part of
her individualized education plan notwithstanding that
another county agency, the Department of Children and
Family Services, had residentially placed her for mental
health treatment under state law, and pursuant to a juvenile
court order. The panel agreed that the LAUSD had an
independent obligation to ensure that a continuum of
alternative placements was available to meet the student’s
educational needs and to consider whether a residential
placement was necessary for educational purposes and not
merely necessary quite apart from the learning process. The
panel affirmed for the reasons stated in the district court’s
memorandum and decision, which the panel attached as an
appendix to its order.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     M.S. V. LAUSD                      3

                       COUNSEL

Barrett K. Green (argued) and Cristen R. Hintze, Littler
Mendelson P.C., Los Angeles, California; Mary Kellogg,
Assistant General Counsel II; Devora Navera Reed, Chief
Administrative Law & Litigation Counsel; David
Holmquist, General Counsel; Office of General Counsel,
Los Angeles Unified School District, Los Angeles,
California; for Defendant-Appellant.

Allison Barret Holcombe (argued), Los Angeles, California;
Shawna L. Parks, Law Office of Shawna L. Parks, Los
Angeles, California; Janeen Steel, Learning Rights Law
Center, Los Angeles, California; for Plaintiff-Appellee.

Summer D. Dalessandro and Howard J. Fulfrost, Fagen
Friedman & Fulfrost LLP, Carlsbad, California; D. Michael
Ambrose and Elaine M. Yama-Garcia, California School
Boards Association/Education Legal Alliance, West
Sacramento, California; for Amicus Curiae California
School Boards Association’s Educational Legal Alliance.

Selene Almazan-Altobelli, Ellen Saideman, and Alexis
Casillas, Catherine Merino Reisman Counsel of Parent
Attorneys and Advocates Inc., Towson, Maryland, for Amici
Curiae Council of Parent Attorneys and Advocates Inc. and
California Association for Parent-Child Advocacy.

Suge Lee, Carly J. Munson, and Ben Conway, Disability
Rights California, Oakland, California, for Amicus Curiae
Disability Rights California.
4                     M.S. V. LAUSD

                         ORDER

    The Los Angeles Unified School District (LAUSD)
appeals from the district court’s Memorandum and Order
reversing the administrative law judge’s (ALJ) decision in
an Individuals with Disabilities Education Act (IDEA)
action asserting the denial of a Free and Appropriate Public
Education (FAPE). 20 U.S.C. §§ 1400–1482.

    The district court correctly concluded that M.S. was
denied a FAPE because LAUSD was required to consider
whether a residential placement should be offered to M.S.
for educational purposes as part of her individualized
education plan (IEP) notwithstanding that another county
agency, the Department of Children and Family Services
(DCFS), had residentially placed her for mental health
treatment under state law, and pursuant to a Juvenile Court
order. In a thorough and well-reasoned opinion, the district
court concluded that the LAUSD “had an independent
obligation to ‘ensure that a continuum of alternative
placements [was] available to meet [M.S.’s educational]
needs,’ 34 C.F.R. § 300.115(a)—and to consider whether a
residential placement was ‘[] necessary for educational
purposes’ and not merely ‘necessary quite apart from the
learning process.’” See Clovis Unified Sch. Dist. v. Cal.
Office of Admin. Hearings, 903 F.2d 635, 643 (9th Cir.
1990).

    We agree with the district court’s conclusion, and affirm
for the reasons stated in the district court’s Memorandum
and Decision, reissued January 9, 2019, and attached hereto
as Appendix A.

    AFFIRMED.
 M.S. V. LAUSD   5




Appendix A
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 1 of 25 Page ID #:2366

                                81,7('67$7(6',675,&7&2857
                               &(175$/',675,&72)&$/,)251,$

                                  &,9,/0,187(6*(1(5$/
 &DVH1R           FY&$605:                         'DWH     -DQXDU\
 7LWOH              06Y/26$1*(/(681,),('6&+22/',675,&7


 3UHVHQW7KH+RQRUDEOH           &+5,67,1$$61&OHUN                  &RXUW5HSRUWHU5HFRUGHU           7DSH1R
          $WWRUQH\V3UHVHQWIRU3ODLQWLIIV              $WWRUQH\V3UHVHQWIRU'HIHQGDQWV
                          1$                                             1$
 3URFHHGLQJV            &255(&7('0(025$1'80$1'25'(521$33($/
                          )520$'0,1,675$7,9(/$:-8'*(¶6'(&,6,21

      2Q6HSWHPEHUWKH&RXUWLVVXHGDQRUGHULQWKHDERYHFDSWLRQHGFDVH
UHYHUVLQJLQSDUWWKHDGPLQLVWUDWLYHODZMXGJH¶VGHFLVLRQ6HH&DVH1R&9
&$6'NW1R7KH&RXUWLVVXHVWKHIROORZLQJFRUUHFWHGRUGHU

,       ,1752'8&7,21

       7KLVFDVHDULVHVXQGHUWKH,QGLYLGXDOVZLWK'LVDELOLWLHV(GXFDWLRQ$FWWKH
³,'($´86&HWVHT2Q-XO\SODLQWLII06DPLQRUE\DQG
WKURXJKKHU*XDUGLDQ$G/LWHP5+FROOHFWLYHO\³SODLQWLII´RU³06´ILOHGVXLW
DJDLQVWGHIHQGDQW/RV$QJHOHV8QLILHG6FKRRO'LVWULFW³WKH'LVWULFW´RU³/$86'´
DOOHJLQJYLRODWLRQRIWKH,'($DQGVHHNLQJUHYHUVDORIWKH$GPLQLVWUDWLYH/DZ-XGJH¶V
³$/-´0D\GHFLVLRQDVWRWKUHHLVVXHV

       3UHVHQWO\EHIRUHWKH&RXUWLV06¶VDGPLQLVWUDWLYHDSSHDO$KHDULQJZDVKHOGRQ
-XQH3ODLQWLIISUHVHQWVWKHIROORZLQJWKUHHSULPDU\LVVXHVIRUGHWHUPLQDWLRQ
:KHWKHUWKH'LVWULFWGHQLHGSODLQWLIIRID)UHHDQG$SSURSULDWH3XEOLF(GXFDWLRQXQGHU
WKH,'($E\IDLOLQJWRGLVFXVVSODFHPHQWDWDUHVLGHQWLDOWUHDWPHQWIDFLOLW\DWWKH2FWREHU
,(3PHHWLQJVHH6WXGHQW,VVXH$:KHWKHUWKH'LVWULFWGHQLHGSODLQWLII
RID)UHHDQG$SSURSULDWH3XEOLF(GXFDWLRQXQGHUWKH,'($E\SUHGHWHUPLQLQJWKH
TXHVWLRQRISODFHPHQWDWDUHVLGHQWLDOWUHDWPHQWIDFLOLW\DWWKH2FWREHU,(3
        06SUHVHQWHGDWRWDORIWZHOYHLVVXHVWRWKH$/-DQGWKH'LVWULFWSUHYDLOHGRQ
         

DOOEXWRQHRIWKHVHWZHOYHLVVXHV+HUHDVGLVFXVVHGLQJUHDWHUGHWDLOinfra06RQO\
VHHNVUHYLHZDQGUHYHUVDORIWKUHHRIWKHHOHYHQLVVXHVRQZKLFKWKH$/-UXOHGLQIDYRURI
WKH'LVWULFW
&9                          &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 2 of 25 Page ID #:2367

                            81,7('67$7(6',675,&7&2857
                           &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                           'DWH    -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

PHHWLQJVHH6WXGHQW,VVXH$DQG:KHWKHUWKH'LVWULFWGHQLHGSODLQWLIIRID)UHH
DQG$SSURSULDWH3XEOLF(GXFDWLRQXQGHUWKH,'($E\IDLOLQJWRRIIHUSODFHPHQWDWD
UHVLGHQWLDOWUHDWPHQWIDFLOLW\LQWKH)HEUXDU\,(3DQG2FWREHU,(3
PHHWLQJVVHH6WXGHQW,VVXH$

       +DYLQJFDUHIXOO\FRQVLGHUHGWKHSDUWLHV¶DUJXPHQWVWKH&RXUWILQGVDQGFRQFOXGHV
DVIROORZV

,,      67$78725)5$0(:25.

       7KH,'($JUDQWVIHGHUDOIXQGVWRVWDWHDQGORFDODJHQFLHVWRSURYLGHDVSHFLDO
HGXFDWLRQWRFKLOGUHQZLWKGLVDELOLWLHV86&D2MDL8QLILHG6FK'LVWY
-DFNVRQ)GWK&LU7RWKLVHQGVFKRROVDUHFKDUJHGZLWKWKH
UHVSRQVLELOLW\RILGHQWLI\LQJDQGDVVHVVLQJDOOFKLOGUHQZKRDUHVXVSHFWHGRIKDYLQJ
GLVDELOLWLHVDQGDUHLQQHHGRIVSHFLDOHGXFDWLRQDQGUHODWHGVHUYLFHV86&
D&)5VHHDOVR&DO(GXF&RGH

       7KHSXUSRVHRIWKH,'($LVDPRQJRWKHUWKLQJVWRSURYLGHDOOFKLOGUHQZLWK
GLVDELOLWLHV

                DIUHHDSSURSULDWHSXEOLFHGXFDWLRQ>³)$3(´@WKDWHPSKDVL]HV
                VSHFLDOHGXFDWLRQDQGUHODWHGVHUYLFHVGHVLJQHGWRPHHWWKHLU
                XQLTXHQHHGVDQGSUHSDUHWKHPIRUIXUWKHUHPSOR\PHQWDQG
                LQGHSHQGHQWOLYLQJ>@WRHQVXUHWKDWWKHULJKWVRIFKLOGUHQZLWK
                GLVDELOLWLHVDQGSDUHQWVRIVXFKFKLOGUHQDUHSURWHFWHG>@DQGWR
                DVVLVW6WDWHVORFDOLWLHVHGXFDWLRQDOVHUYLFHDJHQFLHVDQG
                )HGHUDODJHQFLHVWRSURYLGHIRUWKHHGXFDWLRQRIDOOFKLOGUHQ
                ZLWKGLVDELOLWLHV

86&G$&

      7KLVSXUSRVHLVLPSOHPHQWHGWKURXJKWKHGHYHORSPHQWRIDQLQGLYLGXDOL]HG
HGXFDWLRQSODQ³,(3´$Q,(3LVFUDIWHGE\DWHDPWKDWLQFOXGHVDVWXGHQW¶VSDUHQWV
WHDFKHUVDQGWKHORFDOHGXFDWLRQDODJHQF\86&G7KH,(3FRQWDLQVWKH
VWXGHQW¶VSUHVHQWOHYHORISHUIRUPDQFHDQQXDOJRDOVVKRUWDQGORQJWHUPREMHFWLYHV

&9                          &,9,/0,187(6*(1(5$/                        3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 3 of 25 Page ID #:2368

                         81,7('67$7(6',675,&7&2857
                        &(175$/',675,&72)&$/,)251,$

                            &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                         'DWH    -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

VSHFLILFVHUYLFHVWREHSURYLGHGWKHH[WHQWWRZKLFKWKHVWXGHQWPD\SDUWLFLSDWHLQUHJXODU
HGXFDWLRQDOSURJUDPVDQGFULWHULDIRUPHDVXULQJWKHVWXGHQW¶VSURJUHVV,G

        7KH,'($UHTXLUHVWKDWHGXFDWRUVDOVRJXDUDQWHHFHUWDLQSURFHGXUDOVDIHJXDUGVWR
FKLOGUHQDQGWKHLUSDUHQWVLQFOXGLQJQRWLILFDWLRQRIDQ\FKDQJHVLQLGHQWLILFDWLRQ
HGXFDWLRQDQGSODFHPHQWRIWKHVWXGHQWSDUHQWDOSUHVHQFHDWWKH,(3PHHWLQJDQGD
PHFKDQLVPIRUSDUHQWVWREULQJFRPSODLQWVDERXWLVVXHVUHODWLQJWRWKHVWXGHQW¶V
HGXFDWLRQDQGSODFHPHQWZKLFKPD\UHVXOWLQDPHGLDWLRQRUDGXHSURFHVVKHDULQJ
FRQGXFWHGE\DORFDORUVWDWHHGXFDWLRQDODJHQF\KHDULQJRIILFHU86&EL
,IIRUH[DPSOHDSDUHQWREMHFWVWRFHUWDLQSURSRVHGFKDQJHVLQDFKLOG¶VSODFHPHQWWKH
,'($¶V³VWD\SXWSURYLVLRQ´PD\ZKHQLQYRNHGSHUPLWWKHVWXGHQWWRUHPDLQLQKLVRU
KHUFXUUHQWHGXFDWLRQDOSODFHPHQWXQWLOWKHGLVSXWHLVUHVROYHG6HH86&M
³>'@XULQJWKHSHQGHQF\RIDQ\SURFHHGLQJVFRQGXFWHGSXUVXDQWWRWKLVVHFWLRQWKH
FKLOGVKDOOUHPDLQLQWKHWKHQFXUUHQWHGXFDWLRQDOSODFHPHQWRIWKHFKLOG´

        )XUWKHUPRUHDSDUW\PD\EULQJDFLYLODFWLRQLQVWDWHRUIHGHUDOFRXUWLQWKHHYHQW
WKDWLWLVGLVVDWLVILHGZLWKWKHGHFLVLRQRIDQDJHQF\KHDULQJRIILFHU86&
L³7KHEXUGHQRISURRILQWKHGLVWULFWFRXUWUHVW>V@ZLWKWKHSDUW\
FKDOOHQJLQJWKHDGPLQLVWUDWLYHGHFLVLRQ´+RRGY(QFLQLWDV8QLRQ6FK'LVW)G
WK&LU7KHFRXUWLQFRQVLGHULQJDUHTXHVWIRUUHYLHZRIDKHDULQJ
RIILFHU¶VGHFLVLRQPXVWEDVHLWVGHFLVLRQRQWKHSUHSRQGHUDQFHRIWKHHYLGHQFHDQGJUDQW
VXFKUHOLHIDVWKHFRXUWGHWHUPLQHVLVDSSURSULDWH86&LF

,,,     )$&78$/%$&.*5281'

      7KHGHFLVLRQEHORZFRQWDLQVGHWDLOHGDQGWKRURXJKIDFWXDOILQGLQJV6HH$5
$/-'HFLVLRQ:LWKWKHH[FHSWLRQRIWKRVHIDFWXDOILQGLQJVWKDWDUHPRUH
DSSURSULDWHO\FRQVWUXHGDVFRQFOXVLRQVRIODZWKH&RXUWFRQFOXGHVWKDWWKHIDFWXDO
ILQGLQJVLQWKHGHFLVLRQEHORZDUHDFFXUDWHDQGDGRSWVWKHPDVWKH\DUHVHWRXW

       )RUH[DPSOHWKH$/-VW\OHGWKHIROORZLQJDVDIDFWXDOILQGLQJ³>06@GLGQRW
         

GHPRQVWUDWHWKURXJK'U/DUJH¶VDVVHVVPHQWUHSRUWDQGKHUWHVWLPRQ\WKDWWKH2FWREHU
,(3ZDVQRWUHDVRQDEO\FDOFXODWHGWRSHUPLW>06@WRPDNHPHDQLQJIXO
HGXFDWLRQDOSURJUHVV´$5$/-)LQGLQJRI)DFW1R7KLVILQGLQJLVEHWWHU
FKDUDFWHUL]HGDVDFRQFOXVLRQRIODZDQGDFFRUGLQJO\LVQRWDGRSWHGE\WKLV&RXUWDVD
IDFWXDOILQGLQJ
&9                       &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 4 of 25 Page ID #:2369

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                        'DWH    -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

$GGLWLRQDOO\VLQFHWKHIDFWXDOILQGLQJVHQFRPSDVVPDWWHUVQRORQJHUSXUVXHGLQWKLV
DSSHDODQGWRSURYLGHFRQWH[WIRUWKH&RXUW¶VGHFLVLRQWKH&RXUWVXPPDUL]HVWKHUHOHYDQW
IDFWV

       06LVDVHYHQWHHQ\HDUROGJLUOZKRKDVH[SHULHQFHGHPRWLRQDOWUDXPDVLQFHDW
OHDVWWKHDJHRIIRXU\HDUVROGZKHQVKHZLWQHVVHGKHUPRWKHU¶VGHDWKIURPDEUDLQ
DQHXULVP$IWHUKHUPRWKHUSDVVHGDZD\06OLYHGZLWKKHUPDWHUQDOJUDQGSDUHQWVDV
KHUIDWKHUZDVQRWDFWLYHO\LQYROYHGLQKHUOLIH,QZKHQ06ZDVHOHYHQ\HDUVROG
WKH/RV$QJHOHV&RXQW\'HSDUWPHQWRI&KLOGUHQDQG)DPLO\6HUYLFHV³'&)6´UHPRYHG
06IURPKHUJUDQGSDUHQWV¶FDUHGXHWRDOOHJDWLRQVRISK\VLFDODEXVHDQGFDUHWDNHU
LQFDSDFLW\06KDVEHHQDZDUGRIWKH/RV$QJHOHV&RXQW\6XSHULRU&RXUWDQG'&)6
HYHUVLQFH$VDUHVXOW'&)6LVUHVSRQVLEOHERWKIRUSURYLGLQJKHUZLWKVXLWDEOHKRXVLQJ
DQGIRUPHHWLQJKHUPHQWDOKHDOWKQHHGVSXUVXDQWWR&DOLIRUQLDVWDWHODZ,QDGGLWLRQ
EHFDXVH06LVFDWHJRUL]HGDVKDYLQJVHYHUHHPRWLRQDOGLVWXUEDQFHVKHTXDOLILHVIRU
VSHFLDOHGXFDWLRQVHUYLFHVXQGHUWKH,'($

      ,Q06H[SHULHQFHGWKHILUVWRIILYHPHQWDOKHDOWKKRVSLWDOL]DWLRQVWKDW
FRQWLQXHGRYHUWKHQH[WIHZ\HDUVZLWKHSLVRGHVRIYLROHQFHWRZDUGVRWKHUV%\
06KDGEHHQKRVSLWDOL]HGVL[WLPHVDQGKDGEHHQLQHLJKWGLIIHUHQWRXWRIKRPH
SODFHPHQWV7KHSODFHPHQWVLQFOXGHGIRVWHUKRPHVDVZHOODVQXPHURXVUHVLGHQWLDO
SODFHPHQWVLQFOXGLQJDSODFHPHQWDWDORFNHGUHVLGHQWLDOWUHDWPHQWIDFLOLW\+DUERU9LHZ
$GROHVFHQW&HQWHULQ0D\:KLOHDW+DUERU9LHZ06EURNHDSHHU¶VQRVHDQG
DVVDXOWHGDVWDIIPHPEHUZKLFKOHGWRKHUDUUHVWDQGDVHYHQPRQWKORQJGHWDLQPHQWLQ
&HQWUDO-XYHQLOH+DOO

         $     )HEUXDU\,(3

       $WWKHWLPHRIKHU)HEUXDU\,(3PHHWLQJ06ZDVSDUWLFLSDWLQJLQD
VSHFLDOGD\FODVVDW-XYHQLOH&RXUWDQG&RPPXQLW\6FKRRO$PRQJRWKHUWKLQJV06¶V
)HEUXDU\,(3RIIHUHGFRXQVHOLQJVSHFLDOGD\FODVVHVDQGEHKDYLRUDOVXSSRUW
7KH,(3QRWHGWKDWVHYHUDORI06¶VHGXFDWLRQDOJRDOVZHUHXQPHWEXWIRXQGWKDWD
JHQHUDOHGXFDWLRQVHWWLQJZDVDQDSSURSULDWHSODFHPHQW06¶VHGXFDWLRQDOULJKWVKROGHU
VLJQHGWKH,(3EXWGLVDJUHHGWKDWWKH,(3FRQVWLWXWHGD)$3(6SHFLILFDOO\VKHZURWH³,
DJUHHWRLPSOHPHQW>VSHFLDOGD\FODVV@SODFHPHQWZKLOH>06@LVGHWDLQHGEXW
PDLQWDLQ>@WKDWVKHUHTXLUHVUHVLGHQWLDOSODFHPHQW´

&9                      &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 5 of 25 Page ID #:2370

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                        'DWH    -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

         %     0DUFK5HOHDVHIURP-XYHQLOH+DOODQG6XEVHTXHQW3ODFHPHQW
                E\'&)6

       3XUVXDQWWRDQRUGHURIWKH-XYHQLOH'LYLVLRQRIWKH/RV$QJHOHV&RXQW\6XSHULRU
&RXUW³WKH-XYHQLOH&RXUW´GDWHG0DUFK06³UHPDLQVDGHSHQGHQWFKLOGRI
WKHFRXUW´7KH-XYHQLOH&RXUW¶V0DUFKRUGHUIXUWKHUUHTXLUHG'&)6WRSURYLGH
06ZLWK³SHUPDQHQWSODFHPHQWVHUYLFHV´2QRUDERXW$SULOXSRQ06¶V
UHOHDVHIURP-XYHQLOH+DOO'&)6SODFHG06LQDQRWKHUORFNHGUHVLGHQWLDOWUHDWPHQW
IDFLOLW\FDOOHG9LVWD'HO0DU&RPPXQLW\7UHDWPHQW)DFLOLW\WKH³9LVWD)DFLOLW\´7KH
9LVWD)DFLOLW\LVD&RPPXQLW\7UHDWPHQW)DFLOLW\³&7)DQGD/LFHQVHG&KLOGUHQ¶V
,QVWLWXWLRQ³/&,´ZLWKD5DWH&ODVVLILFDWLRQ/HYHORI7RTXDOLI\IRUSODFHPHQWLQD
&7)OLNHWKH9LVWD)DFLOLW\FHUWDLQFULWHULDPXVWEHPHW,WLVXQGLVSXWHGWKDW06¶V
SODFHPHQWDWWKH9LVWD)DFLOLW\ZDVPDGHLQDFFRUGDQFHZLWKDSSOLFDEOHVWDWHUHJXODWLRQV
DQGZDVPDGHE\'&)6EHFDXVH06¶VPHQWDOKHDOWKDQGEHKDYLRUDOLVVXHVUHTXLUHG
LQWHQVLYHSV\FKLDWULFFDUH

       7KH9LVWD)DFLOLW\LVDQ/&,ORFDWHGZLWKLQGHIHQGDQW/RV$QJHOHV8QLILHG6FKRRO
'LVWULFW:KLOH06UHVLGHGDWWKH9LVWD)DFLOLW\WKH'LVWULFWSURYLGHGKHUVSHFLDO
HGXFDWLRQDQGVHUYLFHVE\SD\LQJIRU06¶VDWWHQGDQFHDWWKHQRQSXEOLFVFKRROORFDWHG
ZLWKLQWKH9LVWD)DFLOLW\WKH³9LVWD6FKRRO´7KH'LVWULFWFRQYHQHG,(3PHHWLQJVRQ
HDFKRIWKHIROORZLQJWKUHHGDWHV-XQH)HEUXDU\DQG2FWREHU




         &     -XQH,(30HHWLQJ


      
        :KHQDPLQRUOLNH06LVDSSRLQWHGDZDUGRIWKHFRXUW³WKHFRXUWPD\PDNH
DQ\UHDVRQDEOHRUGHUVIRUWKHFDUHVXSHUYLVLRQFXVWRG\FRQGXFWPDLQWHQDQFHDQG
VXSSRUWRIWKHPLQRURUQRQPLQRULQFOXGLQJPHGLFDOWUHDWPHQWVXEMHFWWRIXUWKHURUGHURI
WKHFRXUW´&DO:HOI	,QVW&RGHD
      
        8QGHUWKH&DOLIRUQLD(GXFDWLRQ&RGHDQRQSXEOLFVFKRROLVGHILQHGDVD
³SULYDWHQRQVHFWDULDQVFKRROWKDWHQUROOVLQGLYLGXDOVZLWKH[FHSWLRQDOQHHGVSXUVXDQWWR
DQLQGLYLGXDOL]HGHGXFDWLRQSURJUDP´&DO(GXF&RGH
&9                      &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 6 of 25 Page ID #:2371

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                           'DWH     -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

       $WWKH-XQH,(3PHHWLQJWKH,(3WHDPQRWHGWKDW06KDGQRWPHWWKH
JRDOVHVWDEOLVKHGLQKHUSUHYLRXV,(37KH,(3WHDPRIIHUHG06FRQWLQXHGSODFHPHQWDW
WKH9LVWD6FKRRO7KH'LVWULFWGLGQRWRIIHUSODFHPHQWLQDUHVLGHQWLDOWUHDWPHQWFHQWHU
IRUHGXFDWLRQDOSXUSRVHVWKRXJK06ZDVDOUHDG\LQDUHVLGHQWLDOWUHDWPHQWIDFLOLW\WKH
9LVWD)DFLOLW\SXUVXDQWWR'&)6¶VSODFHPHQW06¶VHGXFDWLRQDOULJKWVKROGHUDWWKH
WLPHVWDWHGWKDWVKHGLVDJUHHGZLWKWKHDVVHVVPHQWDQGIHOWWKDWWKH,(3GLGQRWFRQVWLWXWH
D)$3(6KHUHTXHVWHGDQ³HGXFDWLRQDOO\UHODWHGPHQWDOKHDOWKDVVHVVPHQWIRU
UHVLGHQWLDO´

         '     )HEUXDU\,(30HHWLQJ

       06ZDVVWLOOUHVLGLQJDWWKH9LVWD)DFLOLW\DQGHQUROOHGLQWKH9LVWD6FKRRODWWKH
WLPHRIKHU)HEUXDU\,(3PHHWLQJ$WWKHPHHWLQJWKH,(3WHDPQRWHGWKDW06
KDGPDGHVRPHSURJUHVVEXWKDGQRWDFKLHYHGWKHJRDOVVHWIRUWKLQWKHSUHYLRXV,(3
7KH)HEUXDU\,(3LWVHOIVWDWHVWKDW06¶V³HOLJLELOLW\RI(PRWLRQDO'LVWXUEDQFH
VLJQLILFDQWO\LPSDFWVKHUDELOLW\WRDFFHVVLQVWUXFWLRQ´,WDOVRVWDWHVWKDWDGGLWLRQDO
VXSSRUWLQFOXGLQJDRQHWRRQHDLGKDGDSRVLWLYHHIIHFWRQ06¶VEHKDYLRUVVXFKDVKHU
UXQQLQJDZD\ZKLFKKDGEHHQGLVUXSWLQJKHUHGXFDWLRQ

      7KH'LVWULFWRIIHUHGFRQWLQXHGSODFHPHQWLQDQRQSXEOLFVFKRRO1RERG\DWWKH
,(3PHHWLQJUHTXHVWHGWKDWWKH'LVWULFWRIIHUDUHVLGHQWLDOSODFHPHQW1RERG\DWWKH,(3
PHHWLQJVWDWHGWKDWWKH'&)6UHVLGHQWLDOSODFHPHQWLQWKHORFNHG9LVWD)DFLOLW\ZDV
LQDSSURSULDWHIRU06$QGQRERG\DWWKH,(3PHHWLQJVWDWHGWKDWWKH,(3GLGQRWSURYLGH
06ZLWKDQHGXFDWLRQDOEHQHILW+RZHYHU06¶VHGXFDWLRQDOULJKWVKROGHUDWWKHWLPH
0V.GLGQRWDJUHHZLWKWKH)HEUXDU\,(3DQGGLGQRWFRQVHQWWR
LPSOHPHQWLQJLWVWDWLQJWKDWLWGLGQRWFRQVWLWXWHD)$3(

        6KRUWO\WKHUHDIWHU0V.ZDVUHSODFHGDV06¶VHGXFDWLRQDOULJKWVKROGHUE\0V
:ZKRFRQVHQWHGWRWKHLPSOHPHQWDWLRQRIWKH)HEUXDU\,(3EXWGLGQRWDJUHH
WKDWLWFRQVWLWXWHGD)$3(06FRQWLQXHGWROLYHDWWKH9LVWD)DFLOLW\XQGHUWKHDXWKRULW\
RI'&)6DQGWKH'LVWULFWEHJDQWRLPSOHPHQWWKH)HEUXDU\,(3



         (     2FWREHU,(30HHWLQJ

&9                        &,9,/0,187(6*(1(5$/                            3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 7 of 25 Page ID #:2372

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                         'DWH   -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

        ,Q0D\06¶VDWWRUQH\UHIHUUHG06WR'U0DU\/DUJHIRUD
FRPSUHKHQVLYHQHXURSV\FKRORJLFDODVVHVVPHQW'U/DUJHGUDIWHGDUHSRUWDQGVXEPLWWHG
LWWRWKH'LVWULFWSULRUWR06¶V2FWREHU,(3PHHWLQJ2Q2FWREHU
06¶VFRXQVHOVHQWDOHWWHUWR9LVWD¶VDVVLVWDQWSULQFLSDODGYLVLQJKHUWKDWKHZLVKHGWR
GLVFXVVIRXUWRSLFVDWWKHPHHWLQJRQHRIZKLFKZDVSODFHPHQWLQWKHOHDVWUHVWULFWLYH
HQYLURQPHQWIRU06LQFOXGLQJLQFOXVLRQDQGPDLQVWUHDPLQJRSSRUWXQLWLHV$WWKHWLPH
RIWKH,(3PHHWLQJ06ZDVVWLOOUHVLGLQJDWWKH9LVWD)DFLOLW\DQGHQUROOHGLQWKH9LVWD
6FKRRO

       'XULQJWKHPHHWLQJWKH,(3WHDPGLVFXVVHGWKHIRXUWRSLFVWKDW06¶VFRXQVHOKDG
SUHYLRXVO\DGYLVHGWKHSDUWLHVKHDQGWKHHGXFDWLRQDOULJKWVKROGHUZDQWHGWRGLVFXVV
7KHWHDPILUVWDGGUHVVHGSODFHPHQW'XHWR06¶VLQFUHDVHGDFDGHPLFDQGEHKDYLRUDO
LPSURYHPHQW'&)6SODQQHGWRPRYH06WRDOHVVUHVWULFWLYHOHYHOXQORFNHG
UHVLGHQWLDOIDFLOLW\7KHWHDPGLVFXVVHGZKHWKHU06VKRXOGWDNHFODVVHVDW9LVWD¶VRSHQ
QRQSXEOLFVFKRROLQWKHHYHQWVKHZHUHQRWWUDQVLWLRQHGWRDQRWKHUIDFLOLW\DVZHOODV
ZKHWKHU06FRXOGDWWHQGDSXEOLFVFKRRO:KLOHWKH,(3WHDPDFNQRZOHGJHGWKDW
HYHQWXDOO\06PD\³VWHSGRZQWRDOHVVUHVWULFWLYHOHYHORIUHVLGHQWLDOFDUH´WKH
DGPLQLVWUDWLYHGHVLJQHHFDXWLRQHGWKDW³UHDGLQJWKLV,(3,GRQ¶WNQRZLIVKH¶VGRLQJWKDW
JUHDW´06¶VDWWRUQH\DOVRH[SODLQHGWKDW06³KDVGLIILFXOW\ZLWKWUDQVLWLRQ´DQG³LW
VHHPVOLNHHYHU\WLPHVKHVWDUWVVRPHZKHUHQHZKHUEHKDYLRUVZLOOULVHXSDJDLQ´

       $OWKRXJKWKH'LVWULFWKDGUHFHLYHG'U/DUJH¶VQHXURSV\FKRORJLFDODVVHVVPHQWWKH
,(3WHDPGLGQRWGLVFXVVRUUHYLHZWKHDVVHVVPHQW8OWLPDWHO\LWZDVGHFLGHGWKDW06
ZRXOGUHPDLQDWWKH9LVWD)DFLOLW\DQG9LVWD6FKRROXQWLO'&)6GHFLGHGRQDQHZ
UHVLGHQWLDOSODFHPHQW06ZDVQRWRIIHUHGUHVLGHQWLDOWUHDWPHQWDVSDUWRIKHU,(37KH
HGXFDWLRQDOULJKWVKROGHUDJUHHGWRWKHLPSOHPHQWDWLRQRIWKH,(3EXWGLVDJUHHGWKDWLW
FRQVWLWXWHGD)$3(

         )     -DQXDU\0RYHPHQWWRD/HVV5HVWULFWLYH)DFLOLW\

      ,QRUDERXWPLG-DQXDU\'&)6UHPRYHG06IURPWKH9LVWD)DFLOLW\DQG
SODFHGKHULQDOHVVUHVWULFWLYHIDFLOLW\RXWVLGHWKHERXQGDULHVRIWKH'LVWULFW$OPRVW
LPPHGLDWHO\06UDQDZD\IURPWKLVIDFLOLW\+HUZKHUHDERXWVZHUHXQNQRZQIRUIRXU
GD\VDQGVKHGLGQRWDWWHQGVFKRROGXULQJWKLVWLPH(YHQWXDOO\VKHZDVORFDWHGDQG
UHWXUQHGE\SROLFHWRWKHFDUHRI'&)6

&9                       &,9,/0,187(6*(1(5$/                         3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 8 of 25 Page ID #:2373

                           81,7('67$7(6',675,&7&2857
                          &(175$/',675,&72)&$/,)251,$

                              &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                             'DWH     -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

       '&)6WKHQPDGHDQHPHUJHQF\SODFHPHQWIRU06LQ'HOLOX$FKLHYHPHQW+RPH
DWHPSRUDU\IDFLOLW\:KLOHWKHIDFLOLW\LVGHVLJQHGIRUWHPSRUDU\SODFHPHQW06
UHPDLQHGWKHUHIRUGD\V'&)6HYHQWXDOO\SODFHG06LQ'LDPRQGDOHDOHYHO
UHVLGHQWLDO/&,ZLWKLQWKHERXQGDULHVRIWKH'LVWULFW'LDPRQGDOHZDVDOVRDOHVV
UHVWULFWLYHHQYLURQPHQWWKDQWKH9LVWD)DFLOLW\:KLOH06ZDVUHVLGLQJDW'HOLOXDQG
'LDPRQGDOH06¶VDWWRUQH\VILOHGD³VWD\SXW´PRWLRQSXUVXDQWWR86&M
WRNHHS06HQUROOHGDWWKH9LVWD6FKRROZKLFKZDVWKHHGXFDWLRQDOSODFHPHQWVWDWHGRQ
KHUODWHVW,(31RWDEO\ZKLOHWKH,(3FDOOHGIRUHGXFDWLRQDOSODFHPHQWDWWKH9LVWD
SchoolLWGLGQRWFDOOIRUDUHVLGHQWLDOWUHDWPHQWFRPSRQHQWDWWKH9LVWDFacility,QGHHG
QRQHRI06¶V,(3VUHIOHFWHGDQ\QHHGIRUDSODFHPHQWDWDUHVLGHQWLDOWUHDWPHQWIDFLOLW\
OLNHWKH9LVWD)DFLOLW\

,9      $'0,1,675$7,9(352&((',1*6

        2Q1RYHPEHUVKRUWO\DIWHUKHU2FWREHU,(3PHHWLQJ06
LQLWLDWHGDGXHSURFHVVKHDULQJEHIRUHWKH2IILFHRI$GPLQLVWUDWLYH+HDULQJV³2$+´
6KHDOOHJHGWKDWWKH'LVWULFWIDLOHGWRSURYLGHKHUZLWKD)$3(LQYLRODWLRQRIWKH,'($
RQWZHOYHVHSDUDWHJURXQGV)ROORZLQJDVHYHQGD\KHDULQJZLWKQXPHURXVZLWQHVVHV
WKH$/-FRQFOXGHGWKDWWKH'LVWULFW³SURYLGHG>06@D)$3(LQDOODVSHFWVDWLVVXHLQWKLV
FDVHEXWRQH´²QDPHO\WKH$/-FRQFOXGHGWKDWWKH'LVWULFW¶VIDLOXUHGXULQJWKH2FWREHU
,(3PHHWLQJWRFRQVLGHU'U0DU\/DUJH¶VQHXURSV\FKRORJLFDODVVHVVPHQW
UHSRUWSHUWDLQLQJWR06FRQVWLWXWHGDSURFHGXUDOYLRODWLRQRIWKH,'($ZKLFKGHSULYHG
06RID)$3(6HH$5$/-¶VGLVFXVVLRQRI6WXGHQW,VVXH$

       2IWKHHOHYHQLVVXHVRQZKLFKWKH$/-UXOHGLQIDYRURIWKH'LVWULFW06DSSHDOV
RQO\WKHIROORZLQJWKUHHLVVXHV




                A.    Whether the District deprived Student of a FAPE by
                      reason of the following:

                6WXGHQW,VVXH$      IDLOLQJWRGLVFXVVSODFHPHQWDWD
                                            UHVLGHQWLDOWUHDWPHQWIDFLOLW\DWWKH
                                            2FWREHU,(3PHHWLQJ
&9                            &,9,/0,187(6*(1(5$/                         3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 9 of 25 Page ID #:2374

                           81,7('67$7(6',675,&7&2857
                          &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                             'DWH   -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7


                6WXGHQW,VVXH$      SUHGHWHUPLQLQJWKHTXHVWLRQRI
                                            SODFHPHQWDWDUHVLGHQWLDOWUHDWPHQW
                                            IDFLOLW\DWWKH2FWREHU,(3
                                            PHHWLQJ

                6WXGHQW,VVXH$ IDLOLQJWRRIIHUSODFHPHQWDWD
                                        UHVLGHQWLDOWUHDWPHQWIDFLOLW\LQWKH
                                        )HEUXDU\,(3DQG2FWREHU
                                        ,(3PHHWLQJV

       $VWRWKHVHWKUHHLVVXHVWKH$/-FRQFOXGHGWKDWRQO\'&)6³ZDVOHJDOO\
UHVSRQVLEOHWRSURYLGHDQDSSURSULDWHSODFHPHQWIRU>06¶V@PHQWDOKHDOWKQHHGVDQGWKH
HYLGHQFHZDVXQGLVSXWHGWKDWSODFHPHQWLQWKHORFNHG9LVWDUHVLGHQFHZDVDSSURSULDWH´
$5$/-¶V6XPPDU\RI'HFLVLRQ7KHUHIRUHWKH'LVWULFW³KDGQRREOLJDWLRQWR
RIIHUWKHORFNHG9LVWDUHVLGHQFHDVSDUWRILWV)$3(RIIHUWR>06@EHFDXVH>'&)6@KDG
DOUHDG\SODFHG>KHU@WKHUHLQFRPSOLDQFHZLWKWKHFRXUWRUGHUWKDWLWSURYLGHDUHVLGHQWLDO
SODFHPHQWWR>06@DQGIXUWKHULQFRPSOLDQFHZLWKLWVRZQOHJDOREOLJDWLRQWRSURYLGHD
SODFHPHQWWKDWZDVDSSURSULDWHIRU>06¶V@PHQWDOKHDOWKQHHGV´$5$/-¶V
6XPPDU\RI'HFLVLRQ

9       67$1'$5'2)5(9,(:

       7KHVWDQGDUGRIUHYLHZDSSOLFDEOHWR,'($DGPLQLVWUDWLYHSURFHHGLQJVLV
HVWDEOLVKHGE\WKHVWDWXWHLWVHOI7KH,'($SURYLGHVWKDWLQHYDOXDWLQJDQDGPLQLVWUDWLYH
GHFLVLRQWKH&RXUW³LVKDOOUHFHLYHWKHUHFRUGVRIWKHDGPLQLVWUDWLYHSURFHHGLQJVLL
VKDOOKHDUDGGLWLRQDOHYLGHQFHDWWKHUHTXHVWRIDSDUW\DQGLLLEDVLQJLWVGHFLVLRQRQWKH
SUHSRQGHUDQFHRIWKHHYLGHQFHVKDOOJUDQWVXFKUHOLHIDVWKHFRXUWGHWHUPLQHVLV
DSSURSULDWH´86&L&VHH2MDL)GDW

       7KH&RXUWUHYLHZVde novoWKHDSSURSULDWHQHVVRIDVSHFLDOHGXFDWLRQSODFHPHQW
XQGHUWKH,'($6HDWWOH6FK'LVW1RY%6)GWK&LU
/LYLQJVWRQ6FK'LVW1RV	Y.HHQDQ)GWK&LU'HVSLWH
WKHde novoVWDQGDUGRIUHYLHZKRZHYHUWKH&RXUWLVUHTXLUHGWRJLYHGXHZHLJKWWRWKH
KHDULQJRIILFHU¶VDGPLQLVWUDWLYHILQGLQJVDQGDSSURSULDWHGHIHUHQFHWRWKHSROLF\GHFLVLRQV

&9                            &,9,/0,187(6*(1(5$/                       3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 10 of 25 Page ID #:2375

                            81,7('67$7(6',675,&7&2857
                           &(175$/',675,&72)&$/,)251,$

                                &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                            'DWH     -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

RIVFKRRODGPLQLVWUDWRUV7KH1LQWK&LUFXLWKDVDUWLFXODWHGWKHGHIHUHQFHWREHJLYHQWR
WKHDGPLQLVWUDWLYHILQGLQJVDVIROORZV

                7KHFRXUWUHYLHZVde novoWKHDSSURSULDWHQHVVRIDVSHFLDO
                HGXFDWLRQSODFHPHQWXQGHUWKH,'($1HYHUWKHOHVVZKHQ
                UHYLHZLQJVWDWHDGPLQLVWUDWLYHGHFLVLRQVFRXUWVPXVWJLYHGXH
                ZHLJKWWRMXGJPHQWVRIHGXFDWLRQSROLF\7KHUHIRUHWKH,'($
                GRHVQRWHPSRZHUFRXUWVWRVXEVWLWXWHWKHLURZQQRWLRQVRI
                VRXQGHGXFDWLRQDOSROLF\IRUWKRVHRIWKHVFKRRODXWKRULWLHV
                ZKLFKWKH\UHYLHZ5DWKHUWKHFRXUWLQUHFRJQLWLRQRIWKH
                H[SHUWLVHRIWKHDGPLQLVWUDWLYHDJHQF\PXVWFRQVLGHUWKH
                ILQGLQJVFDUHIXOO\DQGHQGHDYRUWRUHVSRQGWRWKHKHDULQJ
                RIILFHU¶VUHVROXWLRQRIHDFKPDWHULDOLVVXH$IWHUVXFK
                FRQVLGHUDWLRQWKHFRXUWLVIUHHWRDFFHSWRUUHMHFWWKHILQGLQJVLQ
                SDUWRULQZKROH'HVSLWHWKHLUGLVFUHWLRQWRUHMHFWWKH
                DGPLQLVWUDWLYHILQGLQJVDIWHUFDUHIXOO\FRQVLGHULQJWKHP
                KRZHYHUFRXUWVDUHQRWSHUPLWWHGVLPSO\WRLJQRUHWKH
                DGPLQLVWUDWLYHILQGLQJV

&QW\RI6DQ'LHJRY&DOLIRUQLD6SHFLDO(GXF+HDULQJ2IILFH)GWK
&LULQWHUQDOFLWDWLRQVDQGTXRWDWLRQVRPLWWHGVHHDOVR%RDUGRI(GXFRIWKH
+HQGULFN+XGVRQ&HQW6FK'LVW:HVWFKHVWHU&QW\Y5RZOH\86


       $FRXUWPD\LQLWVGLVFUHWLRQFKRRVHWRDFFRUGJUHDWHUGHIHUHQFHWRDKHDULQJ
RIILFHU¶VILQGLQJVZKHQWKRVHILQGLQJVDUHWKRURXJKDQGFDUHIXO&DSLVWUDQR8QLILHG6FK
'LVWY:DUWHQEHUJ)GWK&LU$FRXUWPD\³WUHDWDKHDULQJ
RIILFHU¶VILQGLQJVDVWKRURXJKDQGFDUHIXOZKHQWKHRIILFHUSDUWLFLSDWHVLQWKHTXHVWLRQLQJ
RIZLWQHVVHVDQGZULWHVDGHFLVLRQFRQWDLQLQJDFRPSOHWHIDFWXDOEDFNJURXQGDVZHOODVD
GLVFUHWHDQDO\VLVVXSSRUWLQJWKHXOWLPDWHFRQFOXVLRQV´5%Y1DSSD9DOOH\8QLILHG
6FK'LVW)GWK&LU3DUNY$QDKHLP8QLILHG+LJK6FK'LVW
)GWK&LU1RQHWKHOHVV³DWERWWRPWKHFRXUWLWVHOILVIUHHWR
GHWHUPLQHLQGHSHQGHQWO\KRZPXFKZHLJKWWRJLYHWKHDGPLQLVWUDWLYHILQGLQJVLQOLJKWRI
WKHHQXPHUDWHGIDFWRUV´&QW\RI6DQ'LHJR)GDW


&9                          &,9,/0,187(6*(1(5$/                         3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 11 of 25 Page ID #:2376

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                           'DWH     -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

       ,QWKLVFDVHWKHDGPLQLVWUDWLYHKHDULQJODVWHGVHYHQGD\VDQGWKH$/-¶VVHYHQW\
WZRSDJHGHFLVLRQFRQWDLQVDGHWDLOHGIDFWXDODQDO\VLVWKDWUXQVSDUDJUDSKVLQOHQJWK
0RUHRYHUDOWKRXJKWKHSDUWLHVGLVSXWHLQWKHLUUHVSHFWLYHEULHILQJHDFKRWKHU¶V
characterizationsRIWKH$/-¶VILQGLQJVWKH$/-¶VDFWXDOIDFWXDOILQGLQJVDSSHDUQRWWREH
GLVSXWHG7KHUHIRUHWKH&RXUWZLOOJLYHWKH$/-¶VIDFWXDOILQGLQJVGHIHUHQFHDQGUHYLHZ
WKHOHJDOFRQFOXVLRQVde novo,G

9,      ',6&866,21

      7KHJUDYDPHQRIWKLVDSSHDOLVWKHIROORZLQJTXHVWLRQZDVWKH'LVWULFWUHTXLUHGDW
WKH,(3PHHWLQJVRQ)HEUXDU\DQG2FWREHUWRFRQVLGHUDQGRIIHU06DQ
educationalUHVLGHQWLDOSODFHPHQWDVSDUWRIKHU,(3ZKHQVKHZDVDOUHDG\SODFHGLQD
UHVLGHQWLDOWUHDWPHQWFHQWHUE\'&)6IRUnon-educational reasonsSXUVXDQWWRD-XYHQLOH
&RXUWRUGHUUHTXLULQJ'&)6WRSURYLGH³SHUPDQHQWSODFHPHQWVHUYLFHV´

        $WWKHRXWVHWWKH&RXUWILUVWWDNHVQRWHRIFHUWDLQLVVXHVRQZKLFKWKHSDUWLHVDJUHH
,WLVXQGLVSXWHGWKDWIROORZLQJ06¶VUHOHDVHIURP-XYHQLOH+DOO'&)6¶VGHFLVLRQWR
SODFH06DWWKH/HYHOORFNHG9LVWD)DFLOLW\ZDVIRUPHQWDOKHDOWKUHDVRQVDQGQRW
IRUHGXFDWLRQDOUHDVRQVZDVUHTXLUHGE\²DQGZDVPDGHLQFRPSOLDQFH
ZLWK²UHOHYDQWVWDWHODZJRYHUQLQJ'&)6¶VREOLJDWLRQWRSURYLGH³SHUPDQHQWSODFHPHQW
VHUYLFHV´WR06DQGGLGQRWLPSRVHWKHILQDQFLDOEXUGHQRI06¶VWUHDWPHQWDWWKH
9LVWD)DFLOLW\XSRQ066HH3ODLQWLII¶V5HVSRQVLYH%ULHI³3¶V5HVS%U´DW7KH
SDUWLHVGLYHUJHKRZHYHULQWKHLUYLHZVUHJDUGLQJZKHWKHU²LQVSLWHRI'&)6¶VGLVFKDUJH
RILWVUHVSRQVLELOLWLHVWR06²WKH'LVWULFWZDVLQGHSHQGHQWO\UHTXLUHGXQGHUWKH,'($WR
FRQVLGHU06¶VHQWLWOHPHQWWRUHVLGHQWLDOSODFHPHQWIRUeducational UHDVRQV

       7KH'LVWULFWFRQWHQGVWKDWLWZDV³QRWOHJDOO\REOLJDWHG´WRGLVFXVVRUFRQVLGHUWKH
SRVVLELOLW\RISODFLQJ06LQDUHVLGHQWLDOWUHDWPHQWFHQWHUEHFDXVH'&)6³KD>G@DOUHDG\
GHWHUPLQHG06¶VUHVLGHQWLDOSODFHPHQWSXUVXDQWWR&RXUW2UGHUDQG'&)6SROLF\´
6HH'HIHQGDQW¶V2SHQLQJ%ULHI³'¶V2SHQLQJ%U´DW7KH'LVWULFWPDLQWDLQVWKDWLW
³KDGQRREOLJDWLRQWRRIIHUDUHVLGHQWLDOSODFHPHQW>WKDWZDV@DOUHDG\EHLQJSURYLGHGE\
'&)6DWQRFRVWWR>06@´,GDW,QWKH'LVWULFW¶VYLHZLWPXVW³IRFXVRQHGXFDWLRQ
EHFDXVHSXEOLFVFKRROGLVWULFWVH[LVWIRUWKHSXUSRVHRISURYLGLQJHGXFDWLRQDOVHUYLFHV
QRWUHVLGHQWLDOSODFHPHQWVWRWUHDWVHYHUHPHQWDOKHDOWKSUREOHPVDQGDUHQRWJHQHUDO
SXUSRVHVRFLDOVHUYLFHLQVWLWXWLRQVVXFKDV'&)6´,GDW06DUJXHVKRZHYHUWKDW
'&)6DQGWKH'LVWULFWRSHUDWHXQGHUWZR³VHSDUDWHEXWSDUDOOHOVWDWXWRU\VFKHPHV´
&9                        &,9,/0,187(6*(1(5$/                           3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 12 of 25 Page ID #:2377

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                        'DWH     -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

SXUVXDQWWRZKLFKHDFKHQWLW\KDVGLVWLQFWUHVSRQVLELOLWLHVXQGHUVWDWHDQGIHGHUDOODZ
6HH3ODLQWLII¶V2SHQLQJ%ULHI³3¶V2SHQLQJ%U´DW$FFRUGLQJWR06'&)6¶V
IXOILOOPHQWRILWVUHVSRQVLELOLWLHVXQGHUVWDWHODZUHJDUGLQJDFKLOG¶VPHQWDOKHDOWKQHHGV
GRHVQRWUHOLHYHWKH'LVWULFWRILWVVHSDUDWHUHVSRQVLELOLW\XQGHUWKH,'($WRFRQVLGHU
ZKHWKHUSODFHPHQWLQDUHVLGHQWLDOWUHDWPHQWFHQWHULVQHFHVVDU\IRUeducational UHDVRQV
DQGWKHUHIRUHQHHGHGWRHQVXUHWKDW06UHFHLYHVD)$3(

      $VWRWKHVHGLVSXWHGOHJDOLVVXHVWKH$/-UXOHGLQIDYRURIWKH'LVWULFW)RUWKH
UHDVRQVDUWLFXODWHGLQWKHGLVFXVVLRQWKDWIROORZVWKH&RXUWUHYHUVHV

         $     :KHWKHUWKH'LVWULFW'HQLHG06D)$3(E\)DLOLQJWR'LVFXVVDQG
                3UHGHWHUPLQLQJKHU³5HVLGHQWLDO3ODFHPHQW´DWWKH2FWREHU
                ,(30HHWLQJ

       $VFKRROGLVWULFWPXVWFRPSO\ZLWKWKH,'($ERWKSURFHGXUDOO\DQGVXEVWDQWLYHO\
LQRUGHUWRSURYLGHDVWXGHQWZLWKD)$3(6HH'RXJ&Y+DZDLL'HS¶WRI(GXF
)GWK&LU7RGHWHUPLQHZKHWKHUDSXEOLFDJHQF\SURYLGHGD
VWXGHQWD)$3(WKH&RXUWPXVWFRQGXFWDWZRSDUWLQTXLU\³)LUVW>WKHFRXUW@PXVW
FRQVLGHUZKHWKHUWKH6WDWHFRPSOLHGZLWKWKHSURFHGXUHVVHWIRUWKLQWKH>WKH,'($@
6HFRQG>WKHFRXUW@PXVWGHWHUPLQHZKHWKHUWKH,(3LVUHDVRQDEO\FDOFXODWHGWRHQDEOHWKH
FKLOGWRUHFHLYHHGXFDWLRQDOEHQHILWV$VWDWHPXVWPHHWERWKUHTXLUHPHQWVWRFRPSO\
ZLWKWKHREOLJDWLRQVRIWKH,'($´,GLQWHUQDOFLWDWLRQVRPLWWHG1RWDEO\KRZHYHU
³>Z@KHUHDFRXUWLGHQWLILHVDSURFHGXUDOYLRODWLRQWKDWGHQLHGDVWXGHQWD)$3(WKHFRXUW
QHHGQRWDGGUHVVWKHVHFRQGSURQJ´,G



                   3URFHGXUDO&RPSOLDQFH

       :KLOH³>K@DUPOHVVSURFHGXUDOHUURUVGRQRWFRQVWLWXWHDGHQLDORI)$3(´WKRVH
SURFHGXUDOLQDGHTXDFLHV³WKDWUHVXOWLQWKHORVVRIHGXFDWLRQDORSSRUWXQLW\RUVHULRXVO\
LQIULQJHWKHSDUHQWV¶RSSRUWXQLW\WRSDUWLFLSDWHLQWKH,(3IRUPXODWLRQSURFHVVFOHDUO\
UHVXOWLQWKHGHQLDORI>D@)$3(´,GFLWDWLRQVRPLWWHG7KH6XSUHPH&RXUWKDV
HPSKDVL]HGWKHLPSRUWDQFHWKDW&RQJUHVVDWWDFKHGWRWKH,'($¶VSURFHGXUDOVDIHJXDUGV


&9                       &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 13 of 25 Page ID #:2378

                           81,7('67$7(6',675,&7&2857
                          &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                          'DWH    -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

                >7@KHFRQJUHVVLRQDOHPSKDVLVXSRQIXOOSDUWLFLSDWLRQRI
                FRQFHUQHGSDUWLHVWKURXJKRXWWKHGHYHORSPHQWRIWKH,(3DV
                ZHOODVWKHUHTXLUHPHQWVWKDWVWDWHDQGORFDOSODQVEHVXEPLWWHG
                WRWKH6HFUHWDU\IRUDSSURYDOGHPRQVWUDWHVWKHOHJLVODWLYH
                FRQYLFWLRQWKDWadequate compliance with the procedures
                prescribed would in most cases assure much if not all of what
                Congress wished in the way of substantive content in an IEP

5RZOH\86DWHPSKDVLVDGGHG³0RUHRIWHQWKDQQRWLIDVWXGHQWLVHOLJLEOH
XQGHUWKH,'($DSURFHGXUDOYLRODWLRQWKDWFDXVHVµVRPHGHIHFW¶LQWKHVWXGHQW¶V,(3LVD
GHQLDORID)$3(´&XSHUWLQR8QLRQ6FK'LVWY.$)6XSSG1'
&DOFLWDWLRQRPLWWHG

                a.    Residential Placement under the IDEA

       ,QWKLVDGPLQLVWUDWLYHDSSHDO06ILUVWDUJXHVWKDWWKH'LVWULFWFRPPLWWHGD
SURFHGXUDOYLRODWLRQRIWKH,'($DQGWKHUHE\GHQLHGKHUD)$3(E\SUHGHWHUPLQLQJ
KHUUHVLGHQWLDOSODFHPHQWLQDGYDQFHRIKHU2FWREHU,(3PHHWLQJDQGE\
IDLOLQJWRGLVFXVVKHUUHVLGHQWLDOSODFHPHQWGXULQJWKH2FWREHU,(3PHHWLQJ
7KURXJKRXWWKHFRXUVHRIERWKWKHDGPLQLVWUDWLYHDFWLRQDQGWKHLQVWDQWVXLWWKH'LVWULFW
KDVPDLQWDLQHGWKDWLW³ZDVQRWOHJDOO\REOLJDWHGWRGLVFXVV06¶VUHVLGHQWLDOSODFHPHQW
DVSDUWRIWKH)$3(RIIHULQWKH)HEUXDU\DQG2FWREHU,(3V´EHFDXVH
'&)6ZDVDOUHDG\UHTXLUHGXQGHUVWDWHODZWRSURYLGH06ZLWKDUHVLGHQWLDOSODFHPHQW
DQGGLGLQIDFWSURYLGHVXFKDSODFHPHQWDWQRFRVWWRSODLQWLIIV'¶V2SHQLQJ%UDW
VHHDOVR$5$5VWDWLQJWKDWLWZRXOGEH³OHJDOO\LPSRVVLEOHIRUWKH2$+WRILQG
>/$86'@UHVSRQVLEOHIRURIIHULQJDQGRUSURYLGLQJ´SODFHPHQWLQDUHVLGHQWLDOWUHDWPHQW
FHQWHU7KH$/-VLPLODUO\FRQFOXGHGWKDW06KDGRIIHUHG³QROHJDODXWKRULW\WKDWVWDWHV
WKDWZKHQDVKHUHDSXEOLFDJHQF\WKDWLVQRWDVFKRROGLVWULFWRUORFDOHGXFDWLRQDODJHQF\
LVREOLJDWHGWRSURYLGHDSODFHPHQWRUVHUYLFHand SURYLGHVVXFKDSODFHPHQWRUVHUYLFH
and WKHSODFHPHQWRUVHUYLFHLVDSSURSULDWHDVFKRROGLVWULFWPXVWalso RIIHUWRSURYLGH
VXFKDSODFHPHQWRUVHUYLFHLQWKH,(3´$5$/-&RQFOXVLRQRI/DZ1R
HPSKDVLVLQRULJLQDO

      ,QUHDFKLQJWKHVHFRQFOXVLRQVERWKWKH'LVWULFWDQGWKH$/-LPSURSHUO\FRQIODWH
WZRGLVWLQFWW\SHVRI³SODFHPHQW´2QWKHRQHKDQGWKHUHLV'&)6¶VREOLJDWLRQWR
SURYLGHQHFHVVDU\DQGDSSURSULDWH³SHUPDQHQWSODFHPHQWVHUYLFHV´SXUVXDQWWRD
&9                         &,9,/0,187(6*(1(5$/                       3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 14 of 25 Page ID #:2379

                           81,7('67$7(6',675,&7&2857
                          &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                          'DWH    -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

-XYHQLOH&RXUWRUGHUDQGZLWKFRQVLGHUDWLRQWR06¶Vmental healthQHHGV6HH$5
VHHJHQHUDOO\&DO:HOI	,QVW&RGHHWVHTUHJDUGLQJSURJUDPV
IRUVHULRXVO\HPRWLRQDOO\GLVWXUEHGFKLOGUHQDQGFRXUWZDUGVDQGGHSHQGHQWV

       2QWKHRWKHUKDQGWKHUHLVWKH'LVWULFW¶VLQGHSHQGHQWREOLJDWLRQWRFRQVLGHU
ZKHWKHU06LVHQWLWOHGWRD³UHVLGHQWLDOSODFHPHQW´SXUVXDQWWRWKH,'($LQOLJKWRIKHU
educational needs8QGHUWKH,'($WKHVHUYLFHVSURYLGHGE\DVFKRROGLVWULFWDUH
FRPPRQO\UHIHUUHGWRDVWKHVWXGHQW¶V³SODFHPHQW´7KH,'($SURYLGHVWKDWVFKRRO
GLVWULFWVOLNH/$86'³PXVWHQVXUHWKDWDFRQWLQXXPRIDOWHUQDWLYHSODFHPHQWVLV
DYDLODEOHWRPHHWWKHQHHGVRIFKLOGUHQZLWKGLVDELOLWLHVIRUVSHFLDOHGXFDWLRQDQGUHODWHG
VHUYLFHV´&)5D7KLV³FRQWLQXXP´RIDOWHUQDWLYHSODFHPHQWVPD\
LQFOXGH³SODFHPHQWLQDSXEOLFRUSULYDWHresidential program´LQWKHHYHQWVXFKD
SURJUDP³LVQHFHVVDU\WRSURYLGHVSHFLDOHGXFDWLRQDQGUHODWHGVHUYLFHVWRDFKLOGZLWKD
GLVDELOLW\´&)5HPSKDVLVDGGHGFI-:H[UHO-(:Y)UHVQR
8QLILHG6FK'LVW)GWK&LU³$FFRUGLQJWRWKH,'($DQG
&DOLIRUQLD¶V(GXFDWLRQ&RGHHDFKVWXGHQWPXVWEHDVVHVVHGLQall areasRIKLVRUKHU
VXVSHFWHGGLVDELOLW\´HPSKDVLVDGGHGFLWLQJ86&E&DO(GXF&RGH
I

      
        ,QRQHSDVVDJHWKDWLVGHPRQVWUDWLYHRIKRZWKH'LVWULFWFRQIODWHVWKHVHW\SHVRI
SODFHPHQWWKH'LVWULFWVWDWHVWKHIROORZLQJ

                2Q$SULOZKLOH>06@ZDVUHVLGLQJDW&HQWUDO
                -XYHQLOH+DOO'&)6ZDVRUGHUHGE\WKHFRXUWWRSURYLGH
                ³SHUPDQHQWSODFHPHQWVHUYLFHV´3XUVXDQWWRWKH&RXUW
                RUGHU>@RQ$SULO'&)6SODFHG>06@DW9LVWD'HO
                0DU7KHUHLVQRGLVSXWHWKDW'&)6PDGHWKHresidential
                placementGHFLVLRQIRU>06@EHFDXVH'&)6ZDVRUGHUHG
                E\WKHFRXUWWRSURYLGHSODFHPHQWVHUYLFHV$VVXFKWKH
                'LVWULFWZDVQRWREOLJDWHGWRFRQYHQHDQ,(3PHHWLQJWRRIIHUD
                residential placement EHFDXVH>06@ZDVDOUHDG\LQD
                residential placementSXUVXDQWWRDMXYHQLOHFRXUWSODFHPHQW
                RUGHUWKDWSODFHGKHULQWKHFDUHFXVWRG\DQGFRQWURORI'&)6

'¶V2SHQLQJ%UDWHPSKDVLVDGGHG

&9                         &,9,/0,187(6*(1(5$/                       3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 15 of 25 Page ID #:2380

                         81,7('67$7(6',675,&7&2857
                        &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                         'DWH     -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7


       *HQHUDOO\LQRUGHUWRGHWHUPLQHZKHWKHUDUHVLGHQWLDOSODFHPHQWXQGHUWKH,'($LV
QHFHVVDU\WRSURYLGHDVWXGHQWD)$3(WKHUHOHYDQWDQDO\VLVLQWKH1LQWK&LUFXLW³PXVW
IRFXVRQZKHWKHU>WKHUHVLGHQWLDO@SODFHPHQWPD\EHFRQVLGHUHGQHFHVVDU\for
educational purposesRUZKHWKHUWKHSODFHPHQWLVDUHVSRQVHWRPHGLFDOVRFLDORU
HPRWLRQDOSUREOHPVWKDWLVQHFHVVDU\TXLWHDSDUWIURPWKHOHDUQLQJSURFHVV´$VKODQG
6FK'LVWY3DUHQWVRI6WXGHQW(+)GWK&LUHPSKDVLV
DGGHGTXRWLQJ&ORYLV)GVHHDOVR6HDWWOH6FK'LVW1RY%6
)GWK&LU³>5@HVLGHQWLDOSODFHPHQWLVDSSURSULDWHIRUDGLVDEOHG
FKLOGLIQHFHVVDU\IRUKHUWRUHFHLYHEHQHILWIURPKHUHGXFDWLRQ´DEURJDWHGLQSDUWRQ
RWKHUJURXQGVE\6FKDIIHUY:HDVW86

        :KHUHWKHOHYHORIVHUYLFHVSURYLGHGE\DUHVLGHQWLDOWUHDWPHQWFHQWHULVQHHGHGIRU
DVWXGHQWWRDFFHVVD)$3(²WKDWLVZKHQWKHUHVLGHQWLDOSODFHPHQWLV³FRQVLGHUHG
QHFHVVDU\IRUHGXFDWLRQDOSXUSRVHV´DQGQRWPHUHO\³QHFHVVDU\TXLWHDSDUWIURPWKH
OHDUQLQJSURFHVV´&ORYLV)GDW²LWLVDSSURSULDWHIRUWKHVWXGHQW¶V,(3WR
UHIOHFWWKHQHHGIRUUHVLGHQWLDOSODFHPHQW6HH86&GHILQLQJ
HOHPHQWDU\DQGVHFRQGDU\VFKRROVWRLQFOXGH³UHVLGHQWLDOVFKRROV´VHHHJ1*Y
$%&8QLILHG6FKRRO'LVW1R&9:/DW&'&DO6HS
*HH-³>8@SRQGLVFKDUJHIURP&ROOHJH+RVSLWDO1*VKRXOGEHSODFHGLQD
>UHVLGHQWLDOWUHDWPHQWFHQWHU@ZKLFKLVUHIOHFWHGLQWKH,(3´$VKY/DNH2VZHJR
6FK'LVW1R-)6XSS'2U³6LQFHWKLVFRXUWKDVFRQFOXGHG
WKDWLWZDVDSSURSULDWHWRSODFH&KULVWRSKHULQDUHVLGHQWLDOIDFLOLW\FRQWUDU\WRWKH,(3
SUHSDUHGE\WKH>VFKRROGLVWULFW@LQWKHFRXUWKDVWKHDXWKRULW\WRRUGHU
UHLPEXUVHPHQWWRKLVSDUHQWVZKRKDYHLQFXUUHGWKHFRVWV´DII¶G)GWK&LU
-6Y6FDUVGDOH8QLRQ)UHH6FK'LVW)6XSSG6'1

       
         3XUVXDQWWR&)5³>Z@KHQDVWXGHQWUHTXLUHVDUHVLGHQWLDO
SODFHPHQWWKH,'($UHTXLUHVD>VFKRRO@GLVWULFWWRSD\IRUUHDVRQDEOHnon-medical
H[SHQVHVDVVRFLDWHGZLWKWKDWSODFHPHQW´$VKODQG)GDWHPSKDVLVDGGHG
FLWLQJ&)5³,ISODFHPHQWLQDSXEOLFRUSULYDWHUHVLGHQWLDOSURJUDPLV
QHFHVVDU\WRSURYLGHVSHFLDOHGXFDWLRQDQGUHODWHGVHUYLFHVWRDFKLOGZLWKDGLVDELOLW\WKH
SURJUDPLQFOXGLQJQRQPHGLFDOFDUHDQGURRPDQGERDUGPXVWEHDWQRFRVWWRWKH
SDUHQWVRIWKHFKLOG´


&9                       &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 16 of 25 Page ID #:2381

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                        'DWH    -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

QRWLQJWKDWZKHUHSDUWLHVDJUHHGWKDWVWXGHQWUHTXLUHGUHVLGHQWLDOWUHDWPHQWIRU
HGXFDWLRQDOSXUSRVHVWKH³,(3LQFOXGLQJDUHVLGHQWLDOSURJUDPVPDOOFODVVVL]HVDQG
WKHUDS\ZDVDSSURSULDWHIRU>WKHVWXGHQW@´FI%GRI(GXFRI0RQWJRPHU\&W\Y%UHWW
)GWK&LU+DPLOWRQ-GLVVHQWLQJVWDWLQJWKDWWKH³,(3¶VPRVW
VHULRXVIODZ´LQWKDWFDVHZDVWKDWLW³IDLO>HG@WRUHTXLUHDUHVLGHQWLDOSODFHPHQWVRWKDW
>WKHVWXGHQWFRXOG@PDNHHGXFDWLRQDOSURJUHVV´

       +HUHWKH$/-UHMHFWHG06¶VDUJXPHQWWKDWWKH'LVWULFW¶VIDLOXUHWRGLVFXVVRU
FRQVLGHUDUHVLGHQWLDOSODFHPHQWIRUHGXFDWLRQDOUHDVRQVFRQVWLWXWHGDSURFHGXUDO
YLRODWLRQRIWKH,'($DQGWKHUHIRUHGHQLHG06D)$3(6SHFLILFDOO\WKH$/-IRXQG
WKDWWKH'LVWULFW³KDGQRREOLJDWLRQWRRIIHUWKHORFNHG9LVWDUHVLGHQFHDVSDUWRILWV)$3(
RIIHUWR>06@EHFDXVH>'&)6@KDGDOUHDG\SODFHG>06@WKHUHLQFRPSOLDQFHZLWKWKH
FRXUWRUGHUWKDWLWSURYLGHDUHVLGHQWLDOSODFHPHQWWR>06@DQGIXUWKHULQFRPSOLDQFH
ZLWKLWVRZQOHJDOREOLJDWLRQWRSURYLGHDSODFHPHQWWKDWZDVDSSURSULDWHIRU>06¶V@
PHQWDOKHDOWKQHHGV´$5$/-¶V6XPPDU\RI'HFLVLRQ

      %HFDXVHWKH&RXUWKHUHILQGVWKDWWKH'LVWULFWKDGDQLQGHSHQGHQWREOLJDWLRQWR
³HQVXUHWKDWDFRQWLQXXPRIDOWHUQDWLYHSODFHPHQWV>ZDV@DYDLODEOHWRPHHW>06¶V
HGXFDWLRQDO@QHHGV´&)5D²DQGWRFRQVLGHUZKHWKHUDUHVLGHQWLDO
SODFHPHQWZDV³FRQVLGHUHGQHFHVVDU\IRUHGXFDWLRQDOSXUSRVHV´DQGQRWPHUHO\
³QHFHVVDU\TXLWHDSDUWIURPWKHOHDUQLQJSURFHVV´&ORYLV)GDW²WKH&RXUW
FRQFOXGHVWKDWWKH$/-HUUHGDQGDVH[SODLQHGPRUHIXOO\infraLVDSSURSULDWHO\UHYHUVHG


                b.   The District’s Predetermination and Failure to Discuss M.S.’s
                     Residential Placement

      ,QWKH1LQWK&LUFXLW³>D@VFKRROGLVWULFWYLRODWHVWKH,'($LILWSUHGHWHUPLQHV
SODFHPHQWIRUDVWXGHQWEHIRUHWKH,(3LVGHYHORSHGRUVWHHUVWKH,(3WRWKHSUHGHWHUPLQHG
SODFHPHQW´.'H[UHO&/Y'HS¶WRI(GXF+DZDLL)GWK&LU
$JDLQLQGHYHORSLQJ06¶V,(3WKH'LVWULFWZDVREOLJDWHGWR³HQVXUHWKDWD
FRQWLQXXPRIDOWHUQDWLYHSODFHPHQWV>ZDV@DYDLODEOHWRPHHW>06¶V@QHHGV´&)5
DDQGIHGHUDOODZIXUWKHUPDQGDWHGWKDWSRWHQWLDOSODFHPHQWLQDUHVLGHQWLDO
WUHDWPHQWFHQWHUEHDSDUWRIWKDWFRQWLQXXP&)5DVFKRROGLVWULFW³PXVW
HQVXUHWKDWDFRQWLQXXPRIDOWHUQDWLYHSODFHPHQWVLVDYDLODEOH>LQFOXGLQJ@LQVWUXFWLRQ

&9                       &,9,/0,187(6*(1(5$/                         3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 17 of 25 Page ID #:2382

                         81,7('67$7(6',675,&7&2857
                        &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                          'DWH    -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

LQUHJXODUFODVVHVVSHFLDOFODVVHVVSHFLDOVFKRROVKRPHLQVWUXFWLRQDQGLQVWUXFWLRQLQ
KRVSLWDOVDQGLQVWLWXWLRQV´

      +HUHWKH'LVWULFWFDQQRWUHDVRQDEO\GHQ\WKDWZLWKUHVSHFWWR06¶Veducational
QHHGVLWSUHGHWHUPLQHG06¶VSODFHPHQW²RUDWOHDVW³VWHHU>HG@WKH,(3WR>'&)6¶V@
SUHGHWHUPLQHG>UHVLGHQWLDO@SODFHPHQW´²LQDGYDQFHRIWKH2FWREHU,(3PHHWLQJ
.'H[UHO&/)GDW,QGHHGWKH'LVWULFWKDVFRQVLVWHQWO\DUJXHGWKDWLW
³KDGDEVROXWHO\QRREOLJDWLRQWRSURYLGHDUHVLGHQWLDOSODFHPHQWIRU06XQGHUVWDWHODZ
RUIHGHUDOODZ´'¶V2SHQLQJ%UDWDQGDFFRUGLQJO\GLGQRWKDYHWRLQGHSHQGHQWO\
FRQVLGHUZKHWKHUXQGHUWKH,'($06PLJKWEHHQWLWOHGWRDUHVLGHQWLDOSODFHPHQWWR
PHHWKHUHGXFDWLRQDOQHHGV7KXVWKHGHYHORSPHQWRI06¶V2FWREHU,(3²DWOHDVW
ZLWKUHVSHFWWRWKHTXHVWLRQRIZKHWKHUUHVLGHQWLDOSODFHPHQWZDVQHFHVVDU\IRU
HGXFDWLRQDOSXUSRVHV²ZDVHIIHFWLYHO\SUHGHWHUPLQHGE\WKH'LVWULFWEDVHGXSRQ'&)6¶V
GHFLVLRQUHJDUGLQJUHVLGHQWLDOSODFHPHQWIRUPHQWDOKHDOWKSXUSRVHV6XFK
³>S@UHGHWHUPLQDWLRQYLRODWHVWKH,'($EHFDXVHWKH$FWUHTXLUHVWKDWWKHSODFHPHQWbe
based on the IEP, and not vice versa´,GHPSKDVLVDGGHGVHHDOVR'R\OHY$UOLQJWRQ
&QW\6FK%G)6XSS('9DQRWLQJWKDWVFKRRORIILFLDOV
PXVWFRPHWRDQ,(3PHHWLQJZLWK³DQRSHQPLQG´DOWKRXJKWKH\PD\KDYHJLYHQ
WKRXJKWWRSODFHPHQWDII¶G)GWK&LU

      ,QUHVLVWLQJWKLVFRQFOXVLRQWKH'LVWULFWGRHVQRWDUJXHWKDWLWGLGLQIDFW³FRPHWR
WKH,(3WDEOHZLWKDQRSHQPLQG´'R\OH)6XSSDW,QVWHDGWKH'LVWULFW
HVVHQWLDOO\DUJXHVRQYDULRXVJURXQGVWKDW'&)6¶VILUVWLQWLPHUHVLGHQWLDO
SODFHPHQW²PDGHSXUVXDQWWRD-XYHQLOH&RXUWRUGHUDQGLQOLJKWRI&DOLIRUQLDODZ
JRYHUQLQJWKHSURYLVLRQRIVHUYLFHVIRUHPRWLRQDOO\GLVWXUEHGFKLOGUHQDQGFRXUW
ZDUGV²HIIHFWLYHO\UHOLHYHGWKH'LVWULFWRILWVGXW\WRPDLQWDLQDQ³RSHQPLQG´UHJDUGLQJ
DSRWHQWLDOUHVLGHQWLDOSODFHPHQWIRUHGXFDWLRQDOSXUSRVHVDVUHTXLUHGE\WKH,'($
8OWLPDWHO\HDFKRIWKH'LVWULFW¶VDUJXPHQWVLVXQDYDLOLQJ

       )LUVWWKHYDULRXV&DOLIRUQLDVWDWXWHVWRZKLFKWKH'LVWULFWFLWHVGRQRWUHOLHYHLWRI
LWVGXWLHVXQGHUWKH,'($,QSDUWLFXODUWKH'LVWULFWUHOLHVXSRQFHUWDLQSURYLVLRQVRIWKH
&DOLIRUQLD(GXFDWLRQ&RGHSHUWDLQLQJWR/LFHQVHG&KLOGUHQ¶V,QVWLWXWLRQVDQG)RVWHU
)DPLO\+RPHV7KHVXEVHWRIVWDWXWRU\SURYLVLRQVDWLVVXHKHUH&DOLIRUQLD(GXFDWLRQ
&RGHVHFWLRQVHWVHT³DSSO>LHV@WRLQGLYLGXDOVZLWKH[FHSWLRQDOQHHGVSODFHGLQD
OLFHQVHGFKLOGUHQ¶VLQVWLWXWLRQ>OLNHWKH9LVWD)DFLOLW\@RUIRVWHUIDPLO\KRPHE\>@DFRXUW

&9                       &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 18 of 25 Page ID #:2383

                            81,7('67$7(6',675,&7&2857
                           &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                           'DWH    -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

RU>@SXEOLFDJHQF\>OLNH'&)6@other than an educational agency >OLNHIRU
H[DPSOHDORFDOVFKRROGLVWULFW@´&DO(GXF&RGHHPSKDVLVDGGHG

       ,QWKH'LVWULFW¶VYLHZVHFWLRQRIWKH(GXFDWLRQ&RGH³VSHFLILFDOO\OLPLWVWKH
W\SHVRISODFHPHQWVWKH'LVWULFWQHHGVWRFRQVLGHU´ZKHUHDVKHUHDFKLOGLVSODFHGLQD
OLFHQVHGFKLOGUHQ¶VLQVWLWXWLRQE\DSXEOLFDJHQF\OLNH'&)6'¶V2SHQLQJ%UDW
6HFWLRQUHDGVDVIROORZV

                D,QSURYLGLQJDSSURSULDWHSURJUDPVWRLQGLYLGXDOVZLWK
                H[FHSWLRQDOQHHGVUHVLGLQJLQOLFHQVHGFKLOGUHQ¶VLQVWLWXWLRQVRU
                IRVWHUIDPLO\KRPHVWKHORFDOHGXFDWLRQDODJHQF\VKDOOILUVW
                FRQVLGHUVHUYLFHVRUSURJUDPVRSHUDWHGE\public educational
                agencies IRULQGLYLGXDOVZLWKH[FHSWLRQDOQHHGV,IWKRVH
                SURJUDPVDUHQRWDSSURSULDWHVSHFLDOHGXFDWLRQDQGUHODWHG
                VHUYLFHVVKDOOEHSURYLGHGE\FRQWUDFWZLWKDnonpublic
                nonsectarian school

&DO(GXF&RGHHPSKDVLVDGGHG7KH'LVWULFWDUJXHVDQGWKH$/-FRQFOXGHG
WKDWSXUVXDQWWRVHFWLRQWKH'LVWULFWKHUHZDVRQO\UHTXLUHGWRGHFLGHZKHWKHU06
VKRXOGEHSURYLGHGVHUYLFHVRUSURJUDPVRSHUDWHGE\DpublicHGXFDWLRQDODJHQF\RU
E\DnonpublicQRQVHFWDULDQVFKRRO6HHLG,QWKH'LVWULFW¶VYLHZ³>W@KDW¶VLWWKHUH
LVQRUHTXLUHPHQWWRFRQVLGHUDµUHVLGHQWLDOSODFHPHQW¶EHFDXVHWKHFKLOGLVDOUHDG\LQD
UHVLGHQWLDOSODFHPHQWIRURWKHUUHDVRQV´6HH'HIHQGDQW¶V5HVSRQVLYH%ULHI³'¶V5HVS
%ULHI´DW,QRWKHUZRUGVEHFDXVH'&)6SODFHG06LQWRWKH9LVWD)DFLOLW\EDVHGRQ
LWVDVVHVVPHQWUHJDUGLQJKHUPHQWDOKHDOWKQHHGVWKH'LVWULFWFRQWHQGVLWZDVQRORQJHU
REOLJDWHGWRFRQVLGHUZKHWKHU06PLJKWQHHGDUHVLGHQWLDOSODFHPHQWIRUHGXFDWLRQDO
UHDVRQVRUZKHWKHUDQ\VXFKQHHGVKRXOGEHPHPRULDOL]HGLQKHU,(3

       7KLVDUJXPHQWIDLOVKRZHYHUEHFDXVHWKH&DOLIRUQLD(GXFDWLRQ&RGHPHUHO\
³VXSSOHPHQWV´WKH,'($²LWGRHVQRWVXSHUVHGHLWRURWKHUZLVHUHOLHYHHQWLWLHVZLWKLQLWV
SXUYLHZRIWKHLUREOLJDWLRQVWKHUHXQGHU,5H[UHO(1Y/RV$QJHOHV8QLILHG6FK
'LVW)GWK&LUVHHDOVR-:H[UHO-(:Y)UHVQR8QLILHG
6FK'LVW)GWK&LU³%RWKVWDWHVWDWXWHVDQGIHGHUDOUHJXODWLRQV
VXSSOHPHQW,'($¶VSURFHGXUDODQGVXEVWDQWLYHUHTXLUHPHQWV´8QGHUWKH'LVWULFW¶V
YLHZRIWKHODZDVFKRROGLVWULFWZRXOGDFWXDOO\EHSURKLELWHGE\VHFWLRQIURP
FRQVLGHULQJSODFHPHQWLQDUHVLGHQWLDOWUHDWPHQWFHQWHUIRUFKLOGUHQSODFHGE\'&)6LQ
&9                          &,9,/0,187(6*(1(5$/                       3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 19 of 25 Page ID #:2384

                           81,7('67$7(6',675,&7&2857
                          &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                           'DWH    -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

³IRVWHUIDPLO\KRPHV´HYHQLIWKHVWXGHQW¶V,(3ZRXOGRWKHUZLVHFDOOIRUD³UHVLGHQWLDO
WUHDWPHQWFHQWHU´WRPHHWWKHFKLOG¶VHGXFDWLRQDOQHHGV7KLVFDQQRWEHWKHODZ

       6HFRQGWKH'LVWULFWVXJJHVWVWKDWLWZRXOGEH³DEVXUG´WRREOLJDWHLW³WRFRQVLGHUD
UHVLGHQWLDOSODFHPHQWIRUHGXFDWLRQDOUHDVRQV´IRU³HYHU\VSHFLDOHGXFDWLRQVWXGHQWSODFHG
E\'&)6DW>WKH9LVWD)DFLOLW\@´'¶V2SHQLQJ%UDW,QWKH'LVWULFW¶VYLHZ
UHVLGHQWLDOSODFHPHQWVIRUHGXFDWLRQDOUHDVRQV ³DUHDIXQFWLRQRIDVWXGHQW¶Veducational
QHHGVat the time of theIEP meeting´DQGDWWKHWLPHRIWKH,(3PHHWLQJVDWLVVXHKHUH
³06ZDVDOUHDG\LQDQDSSURSULDWHUHVLGHQWLDOSODFHPHQWIRUKHUVHYHUHPHQWDOKHDOWK
QHHGVWKHUHIRUHVKHGLGQRWQHHGDQRWKHUUHVLGHQWLDOSODFHPHQW´'¶V5HVS%UDW
HPSKDVLVLQRULJLQDO7KH$/-DGRSWHGDVLPLODUYLHZILQGLQJWKDW06KDG³FLWHG
QRWKLQJLQWKH,'($RUWKH(GXFDWLRQ&RGHWKDWUHTXLUHVDVFKRROGLVWULFWWRRIIHU
GXSOLFDWLYHVHUYLFHVLQWKDWVLWXDWLRQHYHQLIWKHVHUYLFHRUSODFHPHQWWKDWWKHQRQ
HGXFDWLRQDODJHQF\LVSURYLGLQJPD\EHQHFHVVDU\IRUWKH6WXGHQWWRUHFHLYHD)$3(´
$5$/-/HJDO&RQFOXVLRQ1R7KH$/-FDXWLRQHGKRZHYHUWKDW³>W@KH
VLWXDWLRQZRXOGEHGLIIHUHQWLI>'&)6@ZHUHQRWIXOILOOLQJLWVREOLJDWLRQVWRSURYLGH>06@
DQDSSURSULDWHSODFHPHQW´$5$/-&RQFOXVLRQRI/DZQ

                ,QWKDWLQVWDQFHLI>06@UHTXLUHGDSDUWLFXODUSODFHPHQWIRU
                HGXFDWLRQDOSXUSRVHVDQG>'&)6@ZDVQRWSURYLGLQJLW>WKH
                'LVWULFW@PLJKWEHREOLJDWHGWRSHWLWLRQWKH/RV$QJHOHV
                6XSHULRU&RXUWWRPRGLI\WKHSODFHPHQWSXUVXDQWWR:HOIDUH
                DQG,QVWLWXWLRQV&RGHVHFWLRQVRU6LQFH>'&)6@KDV
                IXOILOOHGLWVSODFHPHQWREOLJDWLRQVWKXVIDUWKHVFHQDULR
                FRQWHPSODWHGE\WKRVHFRGHVHFWLRQVKDVQRWDULVHQ

,G

      $VH[SODLQHGsupraWKLVOLQHRIUHDVRQLQJLVIODZHGDVLWDVVXPHVWKDWWKHWZR
REOLJDWLRQVDWLVVXHKHUH²LH'&)6¶VREOLJDWLRQWRSURYLGHQHFHVVDU\DQGDSSURSULDWH
³SHUPDQHQWSODFHPHQWVHUYLFHV´LQOLJKWRI06¶VPHQWDOKHDOWKQHHGVDQGWKH'LVWULFW¶V
REOLJDWLRQWRFRQVLGHUZKHWKHU06LVHQWLWOHGWRDSDUWLFXODUUHVLGHQWLDOSODFHPHQWWR

     
       1RWDEO\VHFWLRQH[SUHVVO\DSSOLHVWRFKLOGUHQSODFHGLQ³IRVWHUIDPLO\
KRPHV´DVZHOODVWKRVHSODFHGLQ³OLFHQVHGFKLOGUHQ¶VLQVWLWXWLRQV´

&9                          &,9,/0,187(6*(1(5$/                       3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 20 of 25 Page ID #:2385

                         81,7('67$7(6',675,&7&2857
                        &(175$/',675,&72)&$/,)251,$

                            &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                         'DWH    -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

PHHWKHUHGXFDWLRQDOQHHGV²DUHGXSOLFDWLYH7KLVRIFRXUVHLVQRWWKHFDVHDV'&)6
DQGWKH'LVWULFWHPSOR\GLVWLQFWFULWHULDLQGHWHUPLQLQJZKLFKSDUWLFXODUUHVLGHQWLDO
DUUDQJHPHQWPD\EHPRVWDSSURSULDWHIRUFKLOGUHQZLWKLQWKHLUSXUYLHZ$QGZKLOHLWLV
WUXHDVWKH'LVWULFWDUJXHVWKDWDQ,(3³LVDVQDSVKRW>DQG@QRWDUHWURVSHFWLYH´$GDPV
Y6WDWHRI2UHJRQ)GWK&LUFLWDWLRQRPLWWHGDQDSSURSULDWH
³VQDSVKRW´PXVWDWDQ\JLYHQPRPHQWLQWLPHVXIILFLHQWO\FDSWXUHWKHFKLOG¶V
educational QHHGV7RWKHH[WHQWDUHVLGHQWLDOSODFHPHQWLVQHFHVVDU\IRUeducational
reasons LQRUGHUWRSURYLGHD)$3(³DWWKHWLPHWKH>,(3V@ZHUHGUDIWHG´VHHLG
LQGLFDWLQJDVPXFKLQWKH,(3LVQRW³DEVXUG´DVWKH'LVWULFWDUJXHVVHH'¶V2SHQLQJ%U
DWEXWUHTXLUHG

        )XUWKHUPRUHWKH'LVWULFW¶VDUJXPHQWDSSHDUVWRLJQRUHWKH,'($¶VPDQ\
SURFHGXUDOVDIHJXDUGVVXFKDVWKH³VWD\SXWSURYLVLRQ´ZKLFKSURYLGHVWKDW³GXULQJWKH
SHQGHQF\RIDQ\SURFHHGLQJV´ZKHUHLQWKHFKLOGLVGLVSXWLQJDQDOWHUHGSODFHPHQW³WKH
FKLOGVKDOOUHPDLQLQ>KLVRUKHU@WKHQFXUUHQWHGXFDWLRQDOSODFHPHQW´6HH86&
M7KXVIRUH[DPSOHLIWKH'LVWULFWhadLQGLFDWHGDQHGXFDWLRQDOO\EDVHGQHHGIRU
DUHVLGHQWLDOSODFHPHQWLQ06¶V,(306FRXOGKDYHILOHGD³VWD\SXW´PRWLRQWR
SUHYHQWRUGHOD\DQ\FKDQJHRIUHVLGHQFHWRHQVXUHWKDWVXFKDPRYHZDVHGXFDWLRQDOO\
DSSURSULDWHDQGPDGHZLWKWKHOHDVWDPRXQWRIGLVUXSWLRQWRKHUHGXFDWLRQDOSURJUHVV
7KHXQLTXHO\SRZHUIXOQDWXUHRIWKLVSURFHGXUDOVDIHJXDUGZDVUHFRJQL]HGE\WKH1LQWK
&LUFXLWLQ-RVKXD$Y5RFNOLQ8QLILHG6FK'LVW)GWK&LU
$VWKHFRXUWH[SODLQHG³WKHVWD\SXWSURYLVLRQUHTXLUHVQRVSHFLILFVKRZLQJRQWKHSDUWRI
WKHPRYLQJSDUW\DQGQREDODQFLQJRIHTXLWLHVE\WKHFRXUW´ZKLFK³HYLGHQFHV
&RQJUHVV¶VVHQVHWKDWWKHUHLVDKHLJKWHQHGULVNRILUUHSDUDEOHKDUPLQKHUHQWLQWKH
SUHPDWXUHUHPRYDORIDGLVDEOHGFKLOGWRDSRWHQWLDOO\LQDSSURSULDWHHGXFDWLRQDOVHWWLQJ´
,G,QOLJKWRIWKLVULVN³WKHVWD\SXWSURYLVLRQDFWVDVDSRZHUIXOSURWHFWLYHPHDVXUHWR
SUHYHQWGLVUXSWLRQRIWKHFKLOG¶VHGXFDWLRQWKURXJKRXWWKHGLVSXWHSURFHVV´,G+HUHWKH
$/-¶VUXOLQJLIDOORZHGWRVWDQGZRXOGSHUPLWVFKRROGLVWULFWVWRGHSULYHVWXGHQWV
HQWLWOHGWRWKLVFUXFLDOSURFHGXUDOSURWHFWLRQVLPSO\EHFDXVHDQRQHGXFDWLRQDOO\IRFXVHG
SXEOLFDJHQF\OLNH'&)6KDSSHQHGWRSODFHWKHVWXGHQWLQDUHVLGHQWLDODUUDQJHPHQWWKDW
VHHPHGDSSURSULDWHIRUQRQHGXFDWLRQDOUHDVRQV

      7KLUGWKH'LVWULFWDUJXHVWKDWWKHUHZDVQRSUHGHWHUPLQDWLRQUHJDUGLQJ06¶V
SODFHPHQWEHFDXVHWKH2FWREHU,(3ZDVGHYHORSHGZLWK³substantial input IURP
WKHHGXFDWLRQDOULJKWVKROGHUDQG06¶VDWWRUQH\V'HDQ&RQNOLQDQG(GLWK0DGULG
ZKLFKLVGRFXPHQWHGLQWKH,(3PHHWLQJWUDQVFULSW´'¶V2SHQLQJ%UDWFLWLQJ$5
&9                       &,9,/0,187(6*(1(5$/                         3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 21 of 25 Page ID #:2386

                           81,7('67$7(6',675,&7&2857
                          &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                          'DWH    -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

$WERWWRPWKH'LVWULFWFRQWHQGVWKDWLWGLGQRWSUHGHWHUPLQH06¶V
SODFHPHQWEHFDXVHLWVDWLVILHGWKHUHTXLUHPHQWRIPHDQLQJIXOSDUHQWDOLQYROYHPHQWDWWKH
,(3PHHWLQJE\DOORZLQJ06¶VUHSUHVHQWDWLYHVWRWDNHSDUWLQDGLVFXVVLRQRIRWKHU
HGXFDWLRQDOSODFHPHQWRSWLRQVQRWLQFOXGLQJDUHVLGHQWLDOWUHDWPHQWFHQWHU,GDW
³>7@KHUHZDVDIXOOGLVFXVVLRQUHJDUGLQJ>06¶V@FRQWLQXHGSODFHPHQWLQWKH>QRQSXEOLF
VFKRRO@RUSRVVLEO\SXEOLFVFKRROSODFHPHQW$OORIWKHVHRSWLRQVZHUHIXOO\
GLVFXVVHGE\WKH,(3WHDPLQFOXGLQJ06¶VWZRDWWRUQH\VDQGHGXFDWLRQDOULJKWV
KROGHU´+RZHYHUWKH'LVWULFWFDQQRWGHIHDWDILQGLQJRISUHGHWHUPLQDWLRQE\
VLPSO\DOORZLQJ06¶VUHSUHVHQWDWLYHVWRDWWHQGDQGVSHDNDWDQ,(3PHHWLQJ7KH,'($
³H[SOLFLWO\LPDJLQHVWKDWHDFKFKLOGZLWKVSHFLDOQHHGVZLOOUHFHLYHDQDSSURSULDWH
HGXFDWLRQWKURXJKWKHFROODERUDWLYHSURFHVVEHWZHHQWKH>'LVWULFW@DQGWKHSDUHQWV´DQG
LW³ZRXOGUXQFRQWUDU\WRWKHVSLULWRIWKH,'($WRFRQFOXGHWKDWWKH>'LVWULFW@LVSHUPLWWHG
WRPDNHVRPHVXEVWDQWLYHFKRLFHVDERXWWKHFKLOG¶VHGXFDWLRQDOQHHGVXQLODWHUDOO\´²VXFK
DVDGHWHUPLQDWLRQUHJDUGLQJKHUQHHGRUODFNWKHUHRIIRUDQHGXFDWLRQDOO\UHODWHG
UHVLGHQWLDOSODFHPHQW²VLPSO\³EHFDXVHLWKDVPDGHVRPHRWKHUWKUHVKROGDPRXQWRI
FRQFOXVLRQVLQFRQVXOWDWLRQZLWKWKHSDUHQWV´(+Y1HZ&LW\'HS¶WRI(GXF
²)6XSSG²1R&9:/DW6'1)HE

       8OWLPDWHO\³>W@KHFOHDULPSOLFDWLRQ´RIWKH'LVWULFW¶VFHQWUDODUJXPHQWLQWKLV
DSSHDOLV³WKDWQRPDWWHUKRZVWURQJWKHHYLGHQFHSUHVHQWHGE\>06¶VDWWRUQH\VRU
FDUHWDNHUV@WKH>'LVWULFW@VWLOOZRXOGKDYHUHIXVHGWRSURYLGH´IRUDUHVLGHQWLDOSODFHPHQW
EDVHGXSRQ06¶VHGXFDWLRQDOQHHGVEHFDXVHLQWKH'LVWULFW¶VYLHZ'&)6KDG
HIIHFWLYHO\GLVFKDUJHGLWRIWKHGXW\WRGRVR'HDOY+DPLOWRQ&W\%GRI(GXF
)GWK&LU³7KLVLVSUHGHWHUPLQDWLRQ´,G

                c.    Whether the District’s Predetermination of M.S.’s Educational
                      Placement Substantively Denied Her of a FAPE

       :KLOH³>K@DUPOHVVSURFHGXUDOHUURUVGRQRWFRQVWLWXWHDGHQLDORI)$3(´
SURFHGXUDOLQDGHTXDFLHV³WKDWUHVXOWLQWKHORVVRIHGXFDWLRQDORSSRUWXQLW\RUVHULRXVO\
LQIULQJHWKHSDUHQWV¶RSSRUWXQLW\WRSDUWLFLSDWHLQWKH,(3IRUPXODWLRQSURFHVVFOHDUO\
UHVXOWLQWKHGHQLDORI)$3(´'RXJ&)GDW$VWKH1LQWK&LUFXLW
H[SODLQHGLQ'RXJ&

                DQ,(3WHDP¶VIDLOXUHWRSURSHUO\FRQVLGHUDQDOWHUQDWLYH
                HGXFDWLRQDOSODQFDQUHVXOWLQDORVWHGXFDWLRQDORSSRUWXQLW\
&9                         &,9,/0,187(6*(1(5$/                        3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 22 of 25 Page ID #:2387

                            81,7('67$7(6',675,&7&2857
                           &(175$/',675,&72)&$/,)251,$

                               &,9,/0,187(6*(1(5$/
 &DVH1R        FY&$605:                           'DWH     -DQXDU\
 7LWOH           06Y/26$1*(/(681,),('6&+22/',675,&7

                HYHQLIWKHVWXGHQWFDQQRWGHILQLWLYHO\GHPRQVWUDWHWKDWKLV
                SODFHPHQWZRXOGKDYHEHHQGLIIHUHQWEXWIRUWKHSURFHGXUDO
                HUURU$SURFHGXUDOHUURUUHVXOWVLQWKHGHQLDORIDQ
                HGXFDWLRQDORSSRUWXQLW\ZKHUHDEVHQWWKHHUURUWKHUHLVD
                ³VWURQJOLNHOLKRRG´WKDWDOWHUQDWLYHHGXFDWLRQDOSRVVLELOLWLHVIRU
                WKHVWXGHQW³ZRXOGKDYHEHHQEHWWHUFRQVLGHUHG´

'RXJ&)GDWFLWDWLRQRPLWWHG

       +HUHDVH[SODLQHGsupra/$86'¶VSUHGHWHUPLQDWLRQUHJDUGLQJ06¶VUHVLGHQWLDO
SODFHPHQWDQGIDLOXUHWRGLVFXVVWKHSURSULHW\RIDUHVLGHQWLDOSODFHPHQWIRUHGXFDWLRQDO
SXUSRVHVFRQVWLWXWHVDSURFHGXUDOHUURUXQGHUWKH,'($$EVHQWWKLVSURFHGXUDOHUURU
WKHUHLVXQGRXEWHGO\³DµVWURQJOLNHOLKRRG¶WKDWDOWHUQDWLYHHGXFDWLRQDOSRVVLELOLWLHVIRU
>06@´²LQFOXGLQJDUHVLGHQWLDOSODFHPHQWIRUHGXFDWLRQDOSXUSRVHV²³µZRXOGKDYH
EHHQEHWWHUFRQVLGHUHG¶´DQGSHUKDSVZRXOGXOWLPDWHO\KDYHEHHQUHIOHFWHGLQWKH,(3
,GVHHDOVR0/Y)HG:D\6FK'LVW)GWK&LU*RXOG-
FRQFXUULQJLQSDUWDQGFRQFXUULQJLQWKHMXGJPHQW,(3SURFHGXUDOHUURUFDQQRWEH
³KDUPOHVV´ZKHUHDEVHQWVXFKHUURURWKHUHGXFDWLRQDOSODFHPHQWVZRXOGKDYHOLNHO\
EHHQFRQVLGHUHG

      'U0DU\/DUJH06¶VH[SHUWWHVWLILHGDWWKH2$+KHDULQJWKDW³>L@QKHURSLQLRQ
>06@UHTXLUHGWKHOHYHOUHVLGHQWLDOSODFHPHQWZLWKWKHDWWDFKHGQRQSXEOLFVFKRRO>@
EHFDXVHVKHQHHGHGDKLJKOHYHORIFRQWDLQPHQWERWKUHVLGHQWLDOO\and educationally´
$5$/-)LQGLQJRI)DFW1RHPSKDVLVDGGHG

                ,QSDUWLFXODU>06@UHTXLUHGPLOLHXWKHUDS\RQDUHJXODUEDVLV
                DQGWUDLQHGVWDIIWRUHVSRQGWRDUDQJHRIVLWXDWLRQV>06@
                UHFHLYHGPLOLHXWKHUDS\LQWKHUHVLGHQFHDQGVRPHPLOLHX
                WKHUDS\ZDVDOVRDYDLODEOHDWWKHVFKRRO$WWKHWLPHRIKHU
                DVVHVVPHQW'U/DUJHEHOLHYHGWKDW [M.S.] could not have
                benefitted from her nonpublic school placement if she had not
                also had a residential placement. [M.S.] needed the residence
                placement to provide the behavioral support she needed.

,GHPSKDVLVDGGHG

&9                          &,9,/0,187(6*(1(5$/                        3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 23 of 25 Page ID #:2388

                          81,7('67$7(6',675,&7&2857
                         &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                         'DWH    -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

       7KHUHFRUGDOVRGHPRQVWUDWHVWKDW06¶VHGXFDWLRQDOULJKWVKROGHUDQGDWWRUQH\V
KDYHDWWLPHVDSSHDUHGWRUHTXHVWDQ,(3UHIOHFWLQJDSODFHPHQWLQDUHVLGHQWLDOWUHDWPHQW
FHQWHU)RUH[DPSOHZKLOH06¶VHGXFDWLRQDOULJKWVKROGHUVLJQHGWKH)HEUXDU\
,(3VKHGLVDJUHHGWKDWWKH,(3FRQVWLWXWHGD)$3(FRPPHQWLQJDVIROORZV³,DJUHHWR
LPSOHPHQW>VSHFLDOGD\FODVV@SODFHPHQWZKLOH>06@LVGHWDLQHGEXWPDLQWDLQ>@WKDWshe
requires residential placement´$5HPSKDVLVDGGHG,Q-XQHDOWKRXJK
'&)6KDGDOUHDG\SODFHG06DWWKH9LVWD)DFLOLW\06¶VHGXFDWLRQDOULJKWVKROGHU
QRQHWKHOHVVUHTXHVWHGLQWKH,(3WKDWWKHUHEHDQ³educationally relatedPHQWDOKHDOWK
DVVHVVPHQWIRUUHVLGHQWLDO´$5$/-)LQGLQJRI)DFW1RTXRWLQJ,(3FRQVHQW
SDJHHPSKDVLVDGGHG

       )XUWKHUPRUHWKH'LVWULFWUHFHLYHGWKHUHSRUWRI'U/DUJHLQDGYDQFHRIWKH
2FWREHU,(3PHHWLQJ³5HJDUGLQJVFKRROSODFHPHQW´'U/DUJHZURWHLQKHU
UHSRUW³>06@GRHVQRW\HWDSSHDUUHDG\WRPRYHWRDOHVVUHVWULFWLYHeducational
setting´$55HSRUW+RZHYHUWKH,(3WHDPGLGQRWUHYLHZ'U/DUJH¶VUHSRUWDW
WKHPHHWLQJDQGWKHUHZDVQRHYLGHQFHWKDWWKH'LVWULFWUHYLHZHGLWDWDQ\RWKHUWLPH
$5$/-&RQFOXVLRQRI/DZ1R-XVWDVWKH'LVWULFW¶VIDLOXUHWRUHYLHZ'U
/DUJH¶VUHSRUW³SRWHQWLDOO\GHSULYHG>06@RIDQHGXFDWLRQDOEHQHILW´$5$/-
&RQFOXVLRQRI/DZ1RWKHUHLVD³VWURQJOLNHOLKRRG´WKDWDOWHUQDWLYHHGXFDWLRQDO
SRVVLELOLWLHVIRU06³ZRXOGKDYHEHHQEHWWHUFRQVLGHUHG´KDGWKH'LVWULFWQRWIDLOHGWR
GLVFXVV06¶VQHHGIRUDQHGXFDWLRQDOO\UHODWHGUHVLGHQWLDOSODFHPHQW'RXJ&
)GDWFLWDWLRQRPLWWHG6HHDOVR$5$/-&RQFOXVLRQRI)DFW1R
QRWLQJ'U/DUJH³IHOWWKDWLWZDVLPSRUWDQWIRUWKH,(3WHDPWRLQFOXGH>06¶V@
UHVLGHQWLDOSODFHPHQWLQKHU,(3EHFDXVHRILWVLPSDFWRQWKHHGXFDWLRQDOVHWWLQJDQG
>06@UHTXLUHGLQWHUYHQWLRQVDFURVVVHWWLQJVWRREWDLQDORZHUOHYHORIFDUH´

       $FFRUGLQJO\WKH&RXUWILQGVWKDWWKH'LVWULFW¶VSUHGHWHUPLQDWLRQRI06¶V
HGXFDWLRQDOSODFHPHQWDQGWKH'LVWULFW¶VIDLOXUHWRGLVFXVVWKHSRWHQWLDOQHFHVVLW\RI
LQFOXGLQJDUHVLGHQWLDOWUHDWPHQWFHQWHUDVSDUWRIKHU,(3ZDVQRWKDUPOHVVDQGLQGHHG
GHQLHG06RID)$3(

         %     :KHWKHUWKH'LVWULFW'HQLHG06D)$3(E\)DLOLQJWR2IIHU3ODFHPHQW
                DWD5HVLGHQWLDO7UHDWPHQW)DFLOLW\LQWKH)HEUXDU\DQG
                2FWREHU,(3PHHWLQJV


&9                       &,9,/0,187(6*(1(5$/                        3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 24 of 25 Page ID #:2389

                         81,7('67$7(6',675,&7&2857
                        &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                         'DWH     -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

       %HFDXVHWKH&RXUWKDVFRQFOXGHGWKDWWKH'LVWULFW¶VSURFHGXUDOYLRODWLRQUHVXOWHGLQ
WKHORVVRIDQHGXFDWLRQDORSSRUWXQLW\DQGWKXVWKHGHQLDORID)$3(WKHFRXUWQHHGQRW
DOVRDGGUHVVZKHWKHU06¶V)HEUXDU\DQG2FWREHU,(3VZHUH³UHDVRQDEO\
FDOFXODWHGWRHQDEOH>06@WRUHFHLYHHGXFDWLRQDOEHQHILWV´'RXJ&)GDW
FLWDWLRQRPLWWHGVHHDOVR'HDO)GDWQRWLQJSODFHPHQWPXVWSURYLGHVWXGHQW
ZLWKD³PHDQLQJIXO´HGXFDWLRQDOEHQHILW2IFRXUVH06FRQWHQGVWKDWWKH'LVWULFW¶V
IDLOXUHWRRIIHUDUHVLGHQWLDOSODFHPHQWDWWKH)HEUXDU\,(3DQG2FWREHU
,(3PHHWLQJVGHQLHGKHURID)$3(7KH$/-IRXQGRWKHUZLVHFRQFOXGLQJLQ
DFFRUGDQFHZLWKLWVUHDVRQLQJRQWKHSUHGHWHUPLQDWLRQLVVXHWKDWEHFDXVHRI06¶V
³GHSHQGHQF\VWDWXVDQGDQRUGHUE\WKHMXYHQLOHFRXUWUHJDUGLQJ>KHU@UHVLGHQWLDO
SODFHPHQWIRUQRQHGXFDWLRQDOUHDVRQV>WKH'LVWULFW@ZDVQRWUHTXLUHGWRPDNHD
UHVLGHQWLDOSODFHPHQWRIIHU´$5$/-&RQFOXVLRQRI/DZ1R

      ,QOLJKWRIWKH&RXUW¶VFRQFOXVLRQVUHJDUGLQJWKH'LVWULFW¶VREOLJDWLRQVXQGHUWKH
,'($DVGLVFXVVHGsupraWKH&RXUWFRQFOXGHVWKDWERWKWKH)HEUXDU\DQG2FWREHU
,(3VGHQLHG06D)$3(DVERWK,(3VRQO\UHIOHFWSODFHPHQWLQDQRQSXEOLFVFKRRO
ZLWKRXWDQ\UHVLGHQWLDOFRPSRQHQW$V06QRWHVDQGWKH'LVWULFWFRQFHGHVDQ,(3
PXVWEH³UHDVRQDEO\FDOFXODWHGWRHQDEOH>DVWXGHQW@WRUHFHLYHHGXFDWLRQDOEHQHILWV´'¶V
2SHQLQJ%UDW7KH'LVWULFWFDQQRWHVWDEOLVKWKDW06¶V,(3VPHWWKLVVWDQGDUGDV
ERWK)HEUXDU\DQG2FWREHU,(3VRQO\UHIOHFWWKDW06ZDVWREH
SODFHGLQDQRQSXEOLFVFKRRODQGIDLOHGHYHQWRFRQVLGHUZKHWKHUDUHVLGHQWLDOSODFHPHQW
IRUHGXFDWLRQDOSXUSRVHVPLJKWEHDSSURSULDWHRUUHTXLUHG

9,, &21&/86,21

       )RUWKHIRUHJRLQJUHDVRQVWKH$/-¶VMXGJPHQWDVWR6WXGHQW,VVXHV$
$DQG$LV5(9(56('7KH'LVWULFWGHSULYHG06RID)$3(E\
IDLOLQJWRGLVFXVVSODFHPHQWDWDUHVLGHQWLDOWUHDWPHQWIDFLOLW\DWWKH2FWREHU,(3
PHHWLQJSUHGHWHUPLQLQJWKHTXHVWLRQRISODFHPHQWDWDUHVLGHQWLDOWUHDWPHQWIDFLOLW\DW
WKH2FWREHU,(3PHHWLQJDQGIDLOLQJWRRIIHUSODFHPHQWDWDUHVLGHQWLDO

       ,QUHDFKLQJLWVFRQFOXVLRQKHUHWKH&RXUWQRWHVWKDWLWWDNHVQRSRVLWLRQUHJDUGLQJ
         

ZKLFKSXEOLFHQWLW\PD\XOWLPDWHO\EHUHVSRQVLEOHIRUSD\PHQWRIUHVLGHQWLDOWUHDWPHQW
VHUYLFHVLQWKHHYHQWWKDWPXOWLSOHVHQWLWLHVOLNH'&)6DQGDORFDOVFKRROGLVWULFW
LQGHSHQGHQWO\GHFLGHDSDUWLFXODUUHVLGHQWLDOSODFHPHQWLVDSSURSULDWHIRUDJLYHQFKLOG
XQGHUWKHDJHQFLHV¶UHVSHFWLYHVWDWXWRU\IUDPHZRUNVDQGREOLJDWLRQV
&9                       &,9,/0,187(6*(1(5$/                          3DJHRI
Case 2:15-cv-05819-CAS-MRW Document 80 Filed 01/09/19 Page 25 of 25 Page ID #:2390

                         81,7('67$7(6',675,&7&2857
                        &(175$/',675,&72)&$/,)251,$

                             &,9,/0,187(6*(1(5$/
 &DVH1R       FY&$605:                               'DWH   -DQXDU\
 7LWOH          06Y/26$1*(/(681,),('6&+22/',675,&7

WUHDWPHQWIDFLOLW\LQWKH)HEUXDU\,(3DQG2FWREHU,(3PHHWLQJV06
LVWKHSUHYDLOLQJSDUW\RQDOOLVVXHVLQWKLVDSSHDO

        7KH&RXUW5(0$1'6WRWKH$/-IRUDGHWHUPLQDWLRQUHJDUGLQJWKHDSSURSULDWH
UHOLHILQOLJKWRIWKH&RXUW¶VUXOLQJKHUHDQGWKHHYLGHQFHLQWKHUHFRUG

       &RXQVHOIRUSODLQWLIILVGLUHFWHGWRILOHLQWKLV&RXUWDQRWLFHGPRWLRQIRUDQDZDUG
RIDWWRUQH\V¶IHHVQRODWHUWKDQ0RQGD\2FWREHU

         ,7,66225'(5('
                                                                                    

                                                    ,QLWLDOVRI3UHSDUHU          602




&9                       &,9,/0,187(6*(1(5$/                             3DJHRI